ICJ_174_ICAOCouncil-IASTA_BHR-EGY-ARE_QAT_2020-07-14_JUD_01_ME_01_FR.txt.                                                                                              211




                                       OPINION INDIVIDUELLE
                                 DE M. LE JUGE CANÇADO TRINDADE

                [Traduction]


                                               table des matières

                                                                                      Paragraphes

                    I. Prolégomènes : considérations liminaires	                            1-7
                   II. Les « contre‑mesures » contrevenant aux fondements du
                       droit des gens et de la responsabilité de l’État	                   8-13
                  III. Critiques des « contre‑mesures » dans les débats y afférents
                       de la Commission du droit international de l’Organisation
                       des Nations Unies	                                                 14-29
                  IV. Critiques des « contre‑mesures » dans les débats y afférents
                      de la Sixième Commission de l’Assemblée générale des
                      Nations Unies	                                                      30-38
                    V. La primauté de l’impératif du règlement judiciaire sur la
                       « volonté » de l’État	                                             39-53
                         1. Autres critiques des « contre‑mesures »	                      40-41
                         2. Enseignements antérieurs concernant l’importance de la
                            réalisation de la justice                                     42-44
                         3. La primauté de la conscience humaine sur la voluntas	         45-53
                  VI. La pensée juridique internationale et la primauté de la
                      conscience humaine (recta ratio) sur la « volonté »	                54-74
                 VII. La conscience juridique universelle dans le rejet du
                      ­volontarisme et des « contre‑mesures »	                            75-78
                VIII. L’interdépendance du droit et de la justice : principes
                      juridiques généraux aux fondements du nouveau jus
                      ­ entium79-100
                      g
                         1. Considérations élémentaires d’humanité dans le corpus juris
                             gentium	                                                     80-82
                         2. Les souffrances humaines et la nécessité de protéger les vic-
                             times83-86
                         3. L’interdépendance du droit et de la justice guidant la
                            ­construction jurisprudentielle	                             87-100
                  IX. Épilogue : considérations finales	                                101-114

                                                                                              43




10 CIJ1192_Ord.indb 83                                                                              10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                                  212

                                  I. Prolégomènes : considérations liminaires

                   1. Je me suis rallié à la majorité de la Cour internationale de Justice
                (CIJ) pour voter en faveur de l’adoption ce jour, 14 juillet 2020, des
                présents arrêts rejetant les appels formés par les Etats demandeurs dans
                les affaires connexes de l’Appel concernant la compétence du Conseil de
                l’OACI en vertu de l’article II, section 2, de l’accord de 1944 relatif au tran‑
                sit des services aériens internationaux (Bahreïn, Egypte et Emirats arabes
                unis c. Qatar) (ci‑après « ICAOB ») et de l’Appel concernant la compétence
                du Conseil de l’OACI en vertu de l’article 84 de la convention relative à
                l’aviation civile internationale (Arabie saoudite, Bahreïn, Egypte et Emirats
                arabes unis c. Qatar) (ci‑après « ICAOA »).
                   2. Je suis également parvenu aux mêmes conclusions que la Cour, telles
                qu’elles sont énoncées dans le dispositif des deux présents arrêts (ICAOB,
                par. 127 ; et ICAOA, par. 126), y compris en ce qui concerne le rejet, dans
                leur totalité, des appels formés par les Etats demandeurs. Cela ne signifie
                pas pour autant que mon propre raisonnement coïncide entièrement avec
                celui suivi par la Cour pour traiter les différents points successivement
                abordés dans les deux espèces. Je me vois donc dans l’obligation de sou-
                mettre l’exposé de mon opinion individuelle afin d’exprimer ma propre
                position s’agissant de l’un des arguments avancés par les Etats appelants
                dans les présentes affaires ICAOB et ICAOA, à savoir celui relatif à leurs
                prétendues « contre‑mesures ».
                   3. A ce stade préliminaire, je souhaite tout d’abord rappeler que, de
                manière générale, les Etats appelants fondent dans l’une et l’autre des
                affaires leur premier moyen d’appel, qui a trait au défaut de compétence
                allégué du Conseil de l’Organisation de l’aviation civile internationale
                (OACI) (ci‑après le « Conseil de l’OACI »), sur l’argument que leurs res-
                trictions visant l’espace aérien ont été adoptées en tant que « contre‑­
                mesures » licites en réponse aux manquements allégués du Qatar à des
                obligations que lui impose le droit international coutumier, ainsi que cer-
                taines résolutions du Conseil de sécurité de l’Organisation des
                Nations Unies (ONU) et les accords de Riyad 1. Les Etats appelants affir-
                ment également que les « contre‑mesures » constituent une circonstance
                excluant l’illicéité au regard du droit international général puisque, selon
                eux, elles auraient été spécialement prévues dans les accords de Riyad 2.

                    1 Mémoires (ICAOA et ICAOB), par. 1.2 b) et 1.4‑1.5 ; mémoire (ICAOA), par. 1.21,

                1.25‑1.27, 1.31‑1.32, 2.9 et 2.53‑2.55 ; mémoire (ICAOB), par. 1.22, 1.26‑1.28, 1.32‑1.33,
                2.8 et 2.52‑2.54 ; mémoires (ICAOA et ICAOB), par. 3.22 a), 7.3‑7.4 et 7.8 ; répliques
                (ICAOA et ICAOB), par. 2.1‑2.4 ; réplique (ICAOA), par. 2.35‑2.47, et réplique (ICAOB),
                par. 2.35‑2.45 ; répliques (ICAOA et ICAOB), par. 4.14 ; CR 2019/13 du 2 décembre 2019,
                p. 19 et 21‑22, par. 3‑4 et 12‑14 ; ibid., p. 22 et 24, par. 2 et 11‑13 ; ibid., p. 26‑28, par. 8‑10
                et 13 ; ibid., p. 29‑30, par. 7‑8 et 12‑14 ; ibid., p. 33 et 38‑41, par. 7 et 23‑34 ; ibid., p. 58
                et 65‑66, par. 12 et 35‑39.
                    2 Mémoire (ICAOA), par. 2.56‑2.67 ; mémoire (ICAOB), par. 2.55‑2.66 ; répliques

                (ICAOA et ICAOB), par. 1.4, 1.6 et 2.7 ; CR 2019/13 du 2 décembre 2019, p. 30, par. 12‑13 ;
                ibid., p. 33‑34 et 37, par. 7‑8 et 18‑20 ; ibid., p. 70 et 74, par. 6 et 21 ; CR 2019/16 du

                                                                                                                44




10 CIJ1192_Ord.indb 85                                                                                                 10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                             213

                   4. Les Etats appelants soutiennent en outre que le désaccord dont le
                Qatar a saisi le Conseil de l’OACI exigerait que ce dernier se prononce
                sur des questions qui échappent à sa compétence, dans une enceinte qui
                n’a pas les moyens de les examiner 3. Selon eux, il convient de distinguer
                leur exception de celle soulevée en l’affaire antérieure de l’Appel concer‑
                nant la compétence du Conseil de l’OACI (Inde c. Pakistan) (arrêt, C.I.J.
                Recueil 1972, p. 46), au motif que, dans les deux présentes espèces, l’invo-
                cation de « contre‑mesures » 4 a fait sortir le différend du champ de l’avia-
                tion civile et des traités concernés (la convention relative à l’aviation civile
                internationale [ci‑après la « convention de Chicago »] en l’affaire ICAOA
                et l’accord relatif au transit des services aériens internationaux [ci‑après
                l’« accord de transit »] en l’affaire ICAOB) 5.
                   5. Dans la présente opinion individuelle, je commencerai par traiter les
                « contre‑mesures » contrevenant aux fondements du droit des gens et de la
                responsabilité de l’Etat. Je passerai ensuite en revue les longues et vives
                critiques dont ont fait l’objet les « contre‑mesures » dans les débats y affé-
                rents menés tant par la Commission du droit international (CDI) de l’Or-
                ganisation des Nations Unies (ONU) que par la Sixième Commission de
                l’Assemblée générale des Nations Unies (troisième et quatrième parties).
                Je poursuivrai en mettant l’accent sur le fait que l’impératif du règlement
                judiciaire prévaut sur la « volonté » de l’Etat, après quoi j’exposerai mes
                propres réflexions, premièrement, sur la pensée juridique internationale et
                la primauté de la conscience humaine (recta ratio) sur la « volonté » ; deu-
                xièmement, sur la conscience juridique universelle dans le rejet du volon-
                tarisme et des « contre‑mesures » ; et, troisièmement, sur l’interdépendance
                du droit et de la justice, ainsi que sur les principes juridiques généraux qui
                se trouvent aux fondements du nouveau jus gentium. La voie sera alors
                ouverte à la présentation de mes considérations finales, dans un épilogue
                qui reprendra en outre les points traités.



                5 décembre 2019, p. 28 et 37‑38, par. 2 et 34. Les Etats demandeurs voient dans les accords
                de Riyad une démarche visant à répondre aux menaces alléguées contre la sécurité, la stabi-
                lité et la paix régionales. Les Etats parties les considèrent comme contraignants ; le Qatar
                dément les avoir violés, affirmant que ce sont les Etats demandeurs qui ne les ont pas
                respectés, et dément également qu’ils ouvrent la voie à des « contre‑mesures » ; CR 2019/15
                du 3 décembre 2019, p. 18, par. 14 ; ibid., p. 40‑41, par. 20 ; CR 2019/17 du 6 décembre
                2019, p. 16, par. 9.
                    3 Mémoire (ICAOA), par. 1.23 et 1.33‑1.39 ; mémoire (ICAOB), par. 1.24‑1.40 ;

                mémoires (ICAOA et ICAOB), par. 5.2 a), 5.4‑5.5, 5.27‑5.42, 5.71‑5.83, 5.95, 5.119,
                5.121‑5.122, 5.126, 5.128 b), 5.130 et 5.133 ; répliques (ICAOA et ICAOB), par. 1.7‑1.8,
                4.7, 4.18, 4.28, 4.33‑4.55 et 6.3 ; CR 2019/13 du 2 décembre 2019, p. 34, 36 et 41‑42,
                par. 8‑10, 15‑17 et 35‑36 ; ibid., p. 54 et 61‑64, par. 2 et 21‑34 ; CR 2019/14 du 2 décembre
                2019, p. 15‑19, par. 31 et 34‑37 ; CR 2019/16 du 5 décembre 2019, p. 15, par. 6 ; ibid., p. 38,
                par. 37‑38 ; ibid., p. 56, par. 17.
                    4 Répliques (ICAOA et ICAOB), par. 4.25‑4.27 ; CR 2019/13 du 2 décembre 2019,

                p. 27, par. 10, et p. 36, par. 17.
                    5 Mémoires (ICAOA et ICAOB), par. 5.91 ; CR 2019/13 du 2 décembre 2019, p. 67,

                par. 46‑47 ; CR 2019/16 du 5 décembre 2019, p. 28‑32, par. 3‑13.

                                                                                                            45




10 CIJ1192_Ord.indb 87                                                                                            10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                               214

                   6. Les deux affaires ICAOB et ICAOA sont interdépendantes, comme
                l’indiquent leur présentation et les arguments qui y sont avancés. Les
                deux requêtes introductives d’instance, déposées conjointement par les
                Etats demandeurs et reçues à la Cour le 4 juillet 2018, contiennent des
                appels formés contre deux décisions rendues le 29 juin 2018 par le Conseil
                de l’OACI. La présente affaire, celle de l’Appel concernant la compétence
                du Conseil de l’OACI en vertu de l’article II, section 2, de l’accord de 1944
                relatif au transit des services aériens internationaux (Bahreïn, Egypte et
                Emirats arabes unis c. Qatar) (ICAOB), a été introduite, comme il a déjà
                été précisé, par Bahreïn, l’Egypte et les Emirats arabes unis, qui enten-
                daient interjeter appel de la décision rendue par le Conseil de l’OACI
                dans la procédure que le Qatar avait aussi engagée contre eux sur le fon-
                dement de l’article II, section 2, de l’accord relatif au transit des services
                aériens internationaux (l’« accord de transit »). Dans ladite procédure
                devant le Conseil, le Qatar affirmait que les restrictions visant l’espace
                aérien emportaient violation de cet instrument 6.
                   7. Le différend qui oppose les Parties porte essentiellement sur les
                questions de savoir si le Conseil de l’OACI avait compétence pour se pro-
                noncer sur les requêtes soumises par le Qatar au sujet de violations allé-
                guées de l’accord de transit (ICAOB) ou de la convention de Chicago
                (ICAOA) et, à titre subsidiaire, si ces requêtes sont recevables 7. Ainsi que
                je l’ai déjà relevé, j’ai choisi, tant dans l’affaire ICAOB que dans l’affaire
                ICAOA, un point soulevé par les Etats appelants, à savoir celui des pré-
                tendues « contre‑mesures », de manière à examiner ici l’absence de fonde-
                ment juridique de ces dernières et leurs effets négatifs sur le droit des gens
                ainsi que sur la responsabilité de l’Etat.


                         II. Les « contre‑mesures » contrevenant aux fondements
                            du droit des gens et de la responsabilité de l’État

                   8. Comme nous venons de le voir, les Etats appelants ont décidé de se
                fonder notamment sur des « contre‑mesures », mettant en lumière une ini-
                tiative malencontreuse prise par la CDI dans le cadre des longues discus-
                sions qu’elle a menées sur la question, des années 1990 jusqu’en 2001
                (infra). J’estime de ce fait devoir me livrer à mon propre examen des
                « contre‑mesures » contrevenant aux fondements du droit des gens et de la
                responsabilité de l’Etat, et passer en revue les critiques dont ces
                « contre‑mesures » ont fait l’objet dans les débats correspondants tenus
                par la CDI et la Sixième Commission de l'Assemblée générale des Nations
                Unies.

                   6 Ce point est traité dans l’arrêt se rapportant à l’Appel concernant la compétence du

                Conseil de l’OACI en vertu de l’article II, section 2, de l’accord de 1944 relatif au transit des
                services aériens internationaux, qui intéresse donc essentiellement l’accord de transit.
                   7 Il y a également un désaccord distinct au sujet de la motivation — ou son défaut —

                des décisions du Conseil de l’OACI.

                                                                                                             46




10 CIJ1192_Ord.indb 89                                                                                              10/08/21 10:34

                                 conseil de l’oaci (op. ind. cançado trindade)                      215

                   9. De fait, la CDI a consacré de nombreuses années de ses travaux à
                l’élaboration et à l’adoption de son projet d’articles sur la responsabilité
                de l’Etat pour fait internationalement illicite (2001), et dans ce contexte
                certaines innovations non conformes aux fondements du droit des gens
                suscitèrent une certaine opposition. Tel était le cas — comme je l’avais
                souligné dans le cours général dispensé par mes soins à l’Académie de
                droit international de La Haye en 2005 — de la place accordée, lors de
                l’élaboration de ce projet d’articles,
                         « à ce que l’on appelle les « contre‑mesures » (articles 22 et 49‑54), par
                         rapport à celle, bien moindre, dévolue aux manquements graves à
                         des obligations découlant de normes impératives du droit interna­
                         tional général (articles 40‑41). Ubi societas, ibi jus. On ne manquera
                         pas de noter que les contre‑mesures … ont désormais été mises au
                         premier plan dans le domaine de la responsabilité de l’Etat alors
                         qu’elles n’en font pas partie, ni à l’origine ni intrinsèquement. Les
                         contre‑mesures rappellent l’ancienne pratique des représailles et,
                         qu’on veuille ou non le reconnaître, elles sont fondées sur la force
                         plutôt que sur la conscience. Le recours aux contre‑mesures trahit
                         le degré de développement insuffisant du traitement de la responsa­
                         bilité de l’Etat. » 8
                   10. A cet égard, d’aucuns ont mis en garde contre le recours à des
                « contre‑mesures » : l’ordre juridique international étant fondé sur la jus-
                tice, et non sur la force, faire grand cas des « contre‑mesures » dans le
                domaine de la responsabilité de l’Etat revenait à « conférer une dignité
                importante à l’un des aspects les moins dignes et les moins sociables de la
                société [internationale] », condamnant ainsi cette société « à rester ce
                qu’elle [étai]t » 9. D’autres critiques émanaient de certaines tendances
                éclairées de la doctrine juridique internationale.
                   11. Il a notamment été rappelé que, dans la pratique, le recours à des
                « contre‑mesures » découlait essentiellement du domaine de « la récipro-
                cité des intérêts étatiques », et non de principes, faisant clairement appa-
                raître des risques de représailles 10, qu’il convient d’éviter. Dans son
                septième rapport (1995), Gaetano Arangio‑Ruiz, rapporteur spécial de la
                CDI, envisageait un contrôle judiciaire des « contre‑mesures », soulignant

                   8 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                Gentium, 3e éd. rév., La Haye, Nijhoff/Académie de droit international de La Haye, 2020,
                p. 454‑455 ; texte initialement présenté dans A. A. Cançado Trindade, « International Law
                for Humankind : Towards a New Jus Gentium — General Course on Public International
                Law — Part I », Recueil des cours de l’Académie de droit international de La Haye (RCADI)
                (2005), vol. 316, p. 31‑439 ; A. A. Cançado Trindade, « International Law for Humankind :
                Towards a New Jus Gentium — General Course on Public International Law — Part II »,
                RCADI (2005), vol. 317, p. 19‑312.
                   9 Ph. Allott, « State Responsibility and the Unmaking of International Law », Harvard

                International Law Journal (1988), vol. 29, p. 23‑24.
                   10 M. Virally, « Panorama du droit international contemporain — Cours général de

                droit international public », RCADI (1983), vol. 183, p. 217‑218.

                                                                                                      47




10 CIJ1192_Ord.indb 91                                                                                      10/08/21 10:34

                                 conseil de l’oaci (op. ind. cançado trindade)                     216

                la nécessité d’une réaction institutionnalisée — dans le cadre de l’ONU —
                de la « communauté internationale organisée » 11 — et l’idée de les sou-
                mettre à un contrôle neutre est restée présente 12.
                   12. J’ai rappelé ces critiques dans mon cours susmentionné, soulignant
                en outre que

                         « la place, bien plus importante que celle dévolue à d’autres aspects
                         véritablement fondamentaux de la responsabilité de l’Etat, occupée par
                         les « contre‑mesures » dans le projet d’articles de 2001 de la CDI sur la
                         question trahit un manque manifeste de confiance dans le rôle du droit
                         comme moyen d’obtenir justice ; dans ce projet, l’on s’intéresse davan-
                         tage aux moyens coercitifs — regardés comme des moyens « juri-
                         diques » — qu’à la conscience et à la primauté de l’opinio juris communis.
                            Or, dans un domaine du droit international ayant sa propre spéci-
                         ficité, tel que le droit international des droits de l’homme, l’idée d’en-
                         semble est fort différente. Il s’agit là d’un domaine qui a permis de
                         renouer avec les fondements mêmes de la responsabilité internatio-
                         nale des Etats. Comme il se doit, l’accent y est mis sur le droit plutôt
                         que sur la force, sur la conscience plutôt que sur la « volonté », au
                         bénéfice d’une plus grande efficacité du droit international public
                         lui‑même 13. » 14
                   13. Ces critiques ont appelé à accorder davantage d’attention à la
                question, et en particulier à la régression que constitue l’insertion des
                « contre‑mesures » dans le projet d’articles de 2001 sur la responsabilité de
                l’Etat (voir infra), qui a eu lieu en dépit des vives critiques que celles‑ci
                ont continuellement suscitées dans les débats prolongés menés en la
                matière tant par la CDI que par la Sixième Commission de l’Assemblée
                générale des Nations Unies (infra). Je déplore que des « contre‑mesures »
                aient été invoquées par les Etats appelants dans les deux présentes affaires
                (ICAOB et ICAOA) ; il ne faudrait pas, du moins si l’on croit au droit
                international et que l’on œuvre en faveur de sa primauté, oublier
                aujourd’hui toutes les erreurs commises par le passé lorsque ce point a
                été soulevé et débattu, avec toutes les conséquences juridiques que cela
                entraînait.



                   11 G. Arangio‑Ruiz, « Septième rapport sur la responsabilité des Etats », doc. A/

                CN.4/469, 9 mai 1995, p. 30‑37, 42‑43, 46, 49 et 52.
                   12 Voir, par exemple, M. E. O’Connell, « Controlling Countermeasures », International

                Responsibility Today — Essays in Memory of O. Schachter (sous la dir. de M. Ragazzi),
                Leyde, Nijhoff, 2005, p. 49‑62.
                   13 A. A. Cançado Trindade, « Memorial por um Novo Jus Gentium, o Direito Interna-

                cional da Humanidade », Revista da Faculdade de Direito da Universidade Federal de Minas
                Gerais, Belo Horizonte/Brésil (2004), vol. 45, p. 17‑36.
                   14 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                Gentium, 3e éd. rév., op. cit. supra note 8, p. 454‑456.

                                                                                                     48




10 CIJ1192_Ord.indb 93                                                                                     10/08/21 10:34

                              conseil de l’oaci (op. ind. cançado trindade)                    217

                   III. Critiques des « contre‑mesures » dans les débats y afférents
                     de la Commission du droit international de l’Organisation
                                           des Nations Unies

                   14. Les « contre‑mesures » ont fait l’objet de vives critiques dans les
                débats successifs que la CDI elle‑même a menés entre 1992 et 2001 sur la
                question. L’un des membres, M. Jiuyong Shi (Chine), a ainsi catégorique-
                ment pris position contre elles, mettant en garde contre l’« impropriété »
                de cette notion au regard du droit international général ; à son avis, les
                Etats prétendument « lésés » qui prenaient des « contre‑mesures » étaient
                « souvent eux‑mêmes les Etats auteurs » de faits illicites 15. Selon M. Shi, le
                recours à des représailles ou à des contre‑mesures résultait de la relation
                entre Etats « puissants » et Etats « petits ou faibles », lesquels étaient « dans
                l’incapacité de faire valoir leurs droits [au regard du droit international] ».
                
                   15. Pour cette raison, nombre de petits Etats considéraient la notion de
                « représailles ou [de] contre‑mesures comme synonym[e] d’agression ou
                d’intervention, armée ou non armée » 16. Et M. Shi d’ajouter que les
                « contre‑mesures » étaient « controversé[e]s » et ne devraient pas être
                incluses dans le droit de la responsabilité de l’Etat, puisqu’elles étaient
                « certainement dans l’intérêt des Etats les plus puissants » 17. M. Shi a
                conclu que, au lieu de refléter les règles générales du droit international,
                les « contre‑mesures » demeuraient « controversé[es] », ne traduisant « que
                des rapports de force », et qu’elles ne devraient donc pas « rel[ever] du
                champ d’application du sujet de la responsabilité des Etats » 18.
                   16. Un autre membre de la CDI ayant lui aussi pris catégoriquement
                position contre les « contre‑mesures » était Carlos Calero Rodrigues (Bré-
                sil), qui les a vivement critiquées, prévenant que la Commission, si elle
                « entend[ait] être fidèle à sa mission, [à savoir] contribuer au développe-
                ment progressif du droit international, d[eva]it essayer de soumettre les
                contre‑mesures à des limitations de nature à corriger certaines des injus-
                tices les plus flagrantes auxquelles leur application généralisée risqu[ait]
                de donner lieu » 19. Il préconisait d’interdire « clairement et totalement »
                les « contre‑mesures », qui « ne d[evai]ent pas être considérées comme légi-
                times » lorsqu’elles menaçaient l’intégrité territoriale ou l’indépendance de
                l’Etat contre lequel elles étaient prises, ajoutant que « ce type extrême de
                coercition … ne devrait pas être autorisé » 20.
                   17. Carlos Calero Rodrigues a insisté sur sa « fidélité à la position tra-
                ditionnelle de l’Amérique latine en la matière » et réaffirmé qu’il était
                lui‑même « partisan d’une interdiction stricte des contre‑mesures portant
                   15 Nations Unies, Annuaire de la Commission du droit international (ACDI) (1992),

                vol. I, p. 93, par. 32 ; voir aussi p. 141, par. 74.
                   16 Ibid., p. 93, par. 32.
                   17 Ibid., par. 31 et 33.
                   18 Ibid., p. 141, par. 73.
                   19 Ibid., p. 143, par. 5.
                   20 Ibid., p. 170‑171, par. 27 et 29.



                                                                                                 49




10 CIJ1192_Ord.indb 95                                                                                 10/08/21 10:34

                                 conseil de l’oaci (op. ind. cançado trindade)                                 218

                atteinte à l’intégrité territoriale ou à l’indépendance politique d’un
                Etat » 21. Il a aussi fermement averti que les « contre‑mesures ne d[evai]ent
                pas porter atteinte aux droits de l’homme fondamentaux, aux relations
                diplomatiques, aux règles du jus cogens, ni aux droits d’Etats tiers » 22.
                   18. Comme on peut le voir, il y avait, au sein de la CDI, les membres
                précités qui sont restés, du début à la fin, hostiles à toute référence aux
                « contre‑mesures » dans le projet d’articles (supra). Mais d’autres
                membres étaient également critiques au départ, même s’ils ne se sont fina-
                lement pas opposés à la mention qui y est faite au paragraphe 2 de l’ar-
                ticle 50. L’un d’eux, M. Awn Al‑Khasawneh (Jordanie), a ainsi averti que
                les Etats recourant à des « contre‑mesures » « se f[aisaie]nt justice
                eux‑mêmes », oubliant la primauté du droit au niveau juridique interna-
                tional. Selon lui, les « contre‑mesures » étaient davantage « susceptible[s]
                de donner lieu à des abus, surtout en raison des disparités de puissance
                entre les Etats » ; elles avaient en outre une fonction et une intention
                « punitive[s] » 23.
                   19. Un autre membre de la CDI, M. Pemmaraju Sreenivasa Rao
                (Inde), a lui aussi appelé l’attention sur le fait que les « contre‑mesures »
                reflétaient la position « du plus fort », et qu’il fallait se garder de transpo-
                ser sur le plan du droit pareils « rapports de force » politiques ; du reste,
                les « représailles punitives ou … contre‑mesures » devraient être expressé-
                ment interdites 24. Après l’avoir soulevé une première fois devant la Com-
                mission en 1992, il est revenu sur ce point en 1996, lorsqu’il a expressément
                précisé qu’il « désapprouv[ait] totalement » le chapitre III du projet d’ar-
                ticles relatif aux « contre‑mesures » controversées 25. Selon lui, la Commis-
                sion avait abouti, « pour [celles‑ci], à un régime indéfendable, contradictoire
                et injustifié » ; en fin de compte, a‑t‑il ajouté, « aucun Etat ne d[eva]it être
                encouragé à décider unilatéralement de se faire justice lui‑même, aussi
                réelle que [fût] la provocation à laquelle il réagi[ssai]t » 26.
                   20. Il a paru « opportun » à M. Sreenivasa Rao « de citer expressément
                les dispositions de la Charte [des Nations Unies] qui trait[ai]ent du non‑­
                recours à la force et des divers moyens de règlement pacifique des diffé-
                rends » 27. En conclusion, ce membre de la CDI a déterminé que « le texte
                actuel présent[ait] un inconvénient », qu’il a décrit en ces termes :
                              « [E]n cas de défaut de l’Etat accusé du fait internationalement
                         i­llicite, l’Etat lésé est libre d’agir comme bon lui semble, ce qui équi-
                         vaut à faire prévaloir la loi du plus fort. Il semble préférable que la


                    21 ACDI (1992), vol. I, p. 171, par. 29.
                    22 Ibid., par. 30.
                    23 Ibid., p. 168, par. 15 ; p. 168‑169, par. 17‑18 ; voir aussi p. 169‑170, par. 22.
                    24 Ibid., p. 145, par. 19 et 21 ; et p. 172, par. 35 ; voir aussi p. 172‑174, par. 37 et 45.


                    25 ACDI (1996), vol. I, p. 165, par. 67 et 69‑70.
                    26 Ibid., p. 165, par. 70.
                    27 Ibid., p. 166, par. 74.



                                                                                                                    50




10 CIJ1192_Ord.indb 97                                                                                                   10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                           219

                         procédure de règlement des différends qui a été engagée continue de
                         s’appliquer. » 28
                    21. Au cours des débats menés deux ans plus tôt par la CDI,
                M. John de Saram (Sri Lanka) avait relevé que, même si l’on envisage des
                « contre‑mesures », il y a lieu de tenir compte des traités multilatéraux
                (voire bilatéraux), notamment depuis la Charte des Nations Unies, à la
                lumière de leurs dispositions en matière de « règlement pacifique des diffé-
                rends » 29. Et d’ajouter que, même à défaut d’un tel règlement, des efforts
                 devraient être déployés pour éviter que « des contre‑mesures prises sans
                 coordination par des Etats n’entraînent le chaos » 30.
                    22. Peu après, M. Václav Mikulka (République tchèque) a déclaré
                devant la CDI que, s’agissant des « conséquences … des crimes des Etats »,
                « la priorité d[eva]it aller à la réaction collective de la communauté inter-
                nationale » afin d’éviter les « contre‑mesures » ; selon lui, il aurait été
                souhaitable à cet égard que la Commission « élabor[ât] le régime
                ­
                de la ­responsabilité pour crime des Etats » 31. Les membres ont égale-
                 ment entendu, au milieu de l’année 1994, leur orateur invité,
                M. ­Chengyuan Tang, secrétaire général du Comité juridique consulta-
                tif africano‑asiatique, évoquer la préoccupation exprimée au sein de la
                CDI quant à la conception d’un « régime … applicable aux contre‑­
                mesures unilatérales » — avec le « danger d’abus inhérent » à celui‑
                ci —, au « recours à des représailles », ainsi qu’au « recours à des
                contre‑mesures illicites ou disproportionnées » 32.
                    23. Par la suite, toujours dans le cadre des débats de la CDI,
                M. Peter Kabatsi (Ouganda) a précisé qu’il était « totalement opposé à ce
                que la Commission légalise l’action unilatérale, à l’échelon international,
                d’un Etat contre un autre, car cela ne ferait que servir les intérêts du
                fort contre le faible, du riche contre le pauvre » 33. Il a ajouté que le cha-
                 pitre III du projet d’articles contenait des passages qui, s’ils étaient
                retenus, « aggravera[ient] encore le sort de l’Etat qui subi[ssait] les
                ­
                contre‑mesures » 34. Là encore, certains membres ont vivement
                ­critiqué les « contre‑mesures », sans pour autant s’y opposer jusqu’à la
                fin, en dépit des effets négatifs qu’entraînerait leur utilisation.
                    24. L’un de ces membres était M. Julio Barboza, qui a par la suite (en
                2003) judicieusement relevé que les « contre‑mesures » constituant des



                    28 ACDI (1996), vol. I, p. 166, par. 76. Au cours de la dernière année (2001) des travaux

                de la CDI sur le sujet, M. Sreenivasa Rao a répété ses critiques concernant l’insertion
                des « contre‑mesures » dans le projet d’articles ; voir ACDI (2001), vol. I, p. 60, par. 38
                et 42‑43.
                    29 ACDI (1994), vol. I, p. 81, par. 27.
                    30 Ibid., par. 28.
                    31 Ibid., p. 106, par. 5.
                    32 Ibid., p. 157, par. 51.
                    33 ACDI (1996), vol. I, p. 164, par. 56.
                    34 Ibid., par. 57.



                                                                                                          51




10 CIJ1192_Ord.indb 99                                                                                          10/08/21 10:34

                              conseil de l’oaci (op. ind. cançado trindade)                      220

                  représailles se heurtaient à l’interdiction énoncée dans la résolu-
                tion 2625 (XXX) de l’Assemblée générale 35. Selon lui, il était reconnu que
                les obligations de protection de la personne humaine prévalaient en droit
                international des droits de l’homme et en droit international humani-
                  taire 36. M. Barboza a ajouté que les « contre‑mesures » étaient inutiles dès
                  lors qu’un différend était porté devant une juridiction internationale, qui
                  pouvait en tout état de cause indiquer des mesures conservatoires avant
                  de rendre sa décision au fond ; recourir à des « contre‑mesures » sans satis-
                faire à un critère permettant de juger de leur licéité constitue une « régres-
                sion » 37.
                      25. De fait, ce point critique a également été soulevé dans les derniers
                débats menés sur la question (en 2000‑2001) par les membres de la CDI.
                C’est ainsi que, en 2000, M. Maurice Kamto (Cameroun) a indiqué
                qu’il maintenait ses réserves à l’égard des « contre‑mesures », celles‑ci
                constituant « un retour en arrière à une époque où la tendance [étai]t,
                à l’inverse, à la régulation des relations internationales au moyen de
                mécanismes de règlement des différends, y compris de mécanismes
                ­judiciaires » ; il s’agissait là selon lui d’une démarche erronée de la part de
                la Commission, puisqu’il n’existait en droit général coutumier aucun
                 fondement relatif aux « contre‑mesures », qui constituaient un recours
                 ­
                 ­illicite à des sanctions 38. A son avis, il ne fallait pas oublier que les contre‑­
                mesures avaient été conçues indûment à la fin des années 1970 et au
                début des années 1980, affaiblissant considérablement l’autorité du
                Conseil de sécurité et entraînant un recours accru à la « justice ­privée » 39.
                      26. Pour sa part, M. Christopher John Robert Dugard (Afrique du
                Sud) a fait observer en la même occasion que les juristes internationaux
                n’aimaient pas les « contre‑mesures » et les représailles au motif qu’elles
                étaient « primiti[ves] et ne [fournissaient] pas d[e] moyens de coercition » ;
                les prétendues « contre‑mesures réciproques » devaient donc être rejetées 40.
                Il a également averti qu’« il [étai]t inévitable que la plupart des contre‑me-
                sures affectent certains droits de l’homme, notamment dans le domaine
                économique et social » 41. Peu après, M. Nabil Elaraby (Egypte) a lui aussi
                critiqué les contre‑mesures, dont il estimait qu’elles étaient « très contro-
                versée[s] », qu’elles mettaient en lumière le « déséquilibre » et qu’elles
                accroissaient « l’écart entre les Etats riches et puissants et les autres Etats »,
                  de sorte qu’on en avait « us[é] et … abus[é] » dans le monde contempo-
                rain 42. L’année suivante (2001), M. James Kateka (Tanzanie) a lui aussi

                   35 J. Barboza, « Contramedidas en la Reciente Codificación de la Responsabilidad de

                los Estados — Fronteras con la Legítima Defensa y el Estado de Necesidad », Anuario
                Argentino de Derecho Internacional (2003), vol. 12, p. 39.
                   36 Ibid., p. 39‑40.
                   37 Ibid., p. 43‑44.
                   38 ACDI (2000), vol. I, p. 300, par. 26‑27.
                   39 Ibid., p. 300, par. 29.
                   40 Ibid., p. 304, par. 1 et 3.
                   41 Ibid., p. 305, par. 6.
                   42 Ibid., par. 9.



                                                                                                   52




10 CIJ1192_Ord.indb 101                                                                                  10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                  221

                déclaré qu’il « rest[ait] opposé » aux contre‑mesures, car elles « conti-
                nu[ai]ent à être une menace pour les Etats petits et faibles et donn[ai]ent
                une arme supplémentaire aux Etats plus puissants » 43.
                   27. Au dernier stade de l’examen du projet d’articles sur la responsabi-
                lité de l’Etat, la CDI s’est appuyée sur les observations formulées à
                ce sujet par les Etats Membres (à la demande initiale de l’Assemblée géné-
                rale des Nations Unies), qui sont reproduites dans son Annuaire (1998
                et 2001). En 1998, le Mexique et l’Argentine ont exprimé leurs cri-
                tiques concernant l’inclusion des « contre‑mesures » dans ledit projet 44.
                Au nom des pays nordiques, le Danemark a déclaré qu’« il n’y a[vait] pas
                lieu de recourir aux contre‑mesures lorsqu’il exist[ait] une procédure obli-
                gatoire de règlement des différends entre les parties en conflit » 45. La
                République tchèque, quant à elle, estimait que les « contre‑mesures
                n[’étaie]nt pas considérées comme un « droit » de l’Etat lésé au sens propre
                de ce mot » 46.
                   28. Par la suite, en 2001, la Chine a critiqué la référence aux « contre‑­
                mesures » et appelé à imposer des « restrictions [appropriées] quant à leur
                recours » 47. Le Japon a lui aussi mis en garde contre le risque d’abus posé
                par les « contre‑mesures » et dit qu’il partageait pleinement « les préoccupa-
                tions exprimées par un nombre non négligeable d’Etats devant la Sixième
                Commission concernant les risques d’abus en matière de contre‑mesures »,
                lesquelles devaient faire l’objet de « certaines restrictions quant au fond et
                aux procédures » 48. Pour sa part, le Mexique a grandement déploré la déci-
                sion d’inclure les « contre‑mesures » dans le projet à l’examen, ce qui
                « ouvr[ait] la porte aux abus » susceptibles de « mener à l’aggravation d’un
                conflit » ; le résultat pouvait être « extrêmement dangereux, en particulier
                pour les Etats les plus faibles », et il y avait lieu de réduire ces risques au
                minimum, en évitant tout recours « à des fins punitives » 49.
                   29. L’Argentine s’est montrée tout aussi critique, appelant l’attention
                sur « le caractère exceptionnel des contre‑mesures » et la nécessité « de
                réduire au minimum les possibilités d’abus » 50. Peu après l’adoption du
                projet d’articles de la CDI sur la responsabilité de l’Etat (2001), le rappor-
                teur spécial, M. James Crawford, a relevé un point crucial dans les com-
                mentaires qu’il a publiés, à savoir que le chapitre où figuraient les
                contre‑mesures « était l’aspect le plus controversé du texte provisoire
                adopté en 2000, des préoccupations ayant été exprimées à différents
                niveaux » (par exemple en ce qui concerne la mise en œuvre de la respon-
                sabilité de l’Etat ; les obligations ne pouvant faire l’objet de contre‑­


                    43 ACDI (2001), vol. I, p. 121, par. 75.
                    44 ACDI (1998), vol. II, première partie, p. 132 et 151, respectivement.
                    45 Ibid., p. 152, par. 2.
                    46 Ibid., p. 153.
                    47 ACDI (2001), vol. II, première partie, p. 80.
                    48 Ibid., p. 81, par. 1‑2.
                    49 Ibid., par. 1‑3.
                    50 Ibid., par. 1‑2.



                                                                                                53




10 CIJ1192_Ord.indb 103                                                                              10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                         222

                mesures ; et les contre‑mesures dites « collectives »). Après avoir rappelé
                qu’un Etat au moins (la Grèce) avait affirmé que « les contre‑mesures
                devraient être purement et simplement interdites », il a ajouté que « la
                CDI n’a[vait] pas entériné cette position » 51.


                   IV. Critiques des « contre‑mesures » dans les débats y afférents
                 de la Sixième Commission de l’Assemblée générale des Nations Unies

                   30. Des critiques ont en outre été exprimées avec force contre les
                contre‑mesures dans les débats parallèles tenus sur le sujet aux sessions
                successives (1992‑2000) de la Sixième Commission de l’Assemblée géné-
                rale des Nations Unies. C’est ainsi que, au cours des discussions du
                4 novembre 1992, le représentant de l’Indonésie (M. Abdul Nasier) a pré-
                venu que les « [contre‑]mesures revêt[ai]ent généralement un caractère
                punitif » ; en particulier, « les contre‑mesures armées vont à l’encontre »
                des paragraphes 3 et 4 de l’article 2 de la Charte des Nations Unies, et
                « n’ont donc pas leur place dans le droit relatif à la responsabilité des
                Etats » 52.
                   31. Tout au long des années de débat consacrés à la question par
                la Sixième Commission, la délégation cubaine a elle aussi formulé
                des ­critiques sévères et soutenues. C’est ainsi que, le 5 novembre 1992, la
                représentante de Cuba (Mme Olga Valdés) a averti que, en recourant
                « à des représailles ou à des contre‑mesures », les pays puissants ou riches
                « pourraient aisément remporter un avantage sur les [pays] faibles
                ou … pauvres » 53. Elle a ajouté qu’elle y voyait « un terrain propice à
                l’agression », a fortiori en raison de l’incertitude qui entourait les mesures
                précitées 54 ; celles‑ci ne sont donc pas souhaitables en droit internatio-
                nal 55.
                   32. La délégation cubaine a maintenu sa position hostile aux
                « contre‑mesures ». Par la suite, au cours des débats tenus le 4 décembre
                2000 à la Sixième Commission, la représentante de Cuba (Mme Soraya
                Alvarez Núñez) a ainsi déclaré que les « contre‑mesures » étaient particuliè-
                rement « controversé[e]s » et constituaient des « représailles armées », sup-
                posant « des sanctions collectives ou des interventions collectives » 56. Et
                Mme Alvarez Núñez d’ajouter que de telles représailles « tend[aient] à
                aggraver les différends entre les Etats » par « le recours abusif à la force » 57.


                   51 J. Crawford, The International Law Commission’s Articles on State Responsibility —

                Introduction, Text and Commentaries, Cambridge University Press, 2002, p. 48‑49.
                   52 Nations Unies, Assemblée générale, doc. A/C.6/47/SR.28 (1992), p. 15, par. 65.


                    53 Nations Unies, Assemblée générale, doc. A/C.6/47/SR.29 (1992), p. 13, par. 58.
                    54 Ibid., par. 59.
                    55 Ibid., par. 60.
                    56 Nations Unies, Assemblée générale, doc. A/C.6/55/SR.18 (2000), p. 11, par. 59‑60.
                    57 Ibid., par. 60 et 61.



                                                                                                       54




10 CIJ1192_Ord.indb 105                                                                                     10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                           223

                 Pareille démarche motivée par des considérations politiques était « contraire
                 aux principes de la Charte des Nations Unies et du droit international » 58.
                    33. D’autres délégations ont vigoureusement critiqué les « contre‑­
                 mesures » au cours des travaux de la Sixième Commission. A titre
                 d’exemple, lors des débats tenus sur la question le 4 novembre 1993, le
                 représentant du Mexique (M. Juan Manuel Gómez Robledo) a prévenu
                 que « l’application unilatérale de sanctions par un ou plusieurs Etats » en
                 réponse au comportement d’un autre Etat constituait une violation du
                 droit international « risqu[ant] d’exacerber des conflits internationaux »,
                 et qu’il convenait donc de « supprimer » toutes les dispositions ou réfé-
                 rences « relatives aux contre‑mesures » 59.
                    34. D’autres formes de critique ou d’opposition ont visé les « contre‑­
                 mesures » au cours des longs débats de la Sixième Commission sur le
                 sujet. Le 13 novembre 2000, le représentant de l’Inde (M. Prem Gupta) a
                 ainsi vivement critiqué le fait que le recours par des « Etats [à] des
                 contre‑mesures risqu[ait] de donner lieu à de graves abus », estimant qu’il
                 serait donc préférable de « ne pas traiter du tout de cette question
                 dans le cadre de la responsabilité des Etats, et de s’en remettre à cet
                 égard au droit international général, et en particulier à la Charte des
                 Nations Unies » 60.
                    35. M. Gupta a ajouté que les « contre‑mesures » n’étaient « que des
                sanctions qui ne dis[ai]ent pas leur nom » et qu’elles « ne devraient pas
                 être utilisées pour punir un Etat ». Il a souligné qu’il fallait garder à l’es-
                 prit « leurs conséquences humanitaires et la nécessité de protéger les
                populations civiles de leurs effets néfastes » ; selon lui, « des contre‑me-
                sures ne peuvent être prises … et si elles le sont, elles doivent être
                ­immédiatement suspendues si le fait internationalement illicite a cessé
                 ou si le différend est soumis à une juridiction … habilité[e] à rendre des
                 décisions obligatoires pour les parties » 61.
                    36. Le représentant du Pakistan (M. Akhtar Ali Kazi) s’est montré tout
                 aussi critique : lors des débats tenus le 5 novembre 1992 à la Sixième Com-
                 mission, il a par exemple prévenu que, au sein de la CDI, les avis étaient
                 « partagés … sur l’opportunité d’inclure dans le projet des dispositions
                 relatives aux contre‑mesures », compte tenu des difficultés y afférentes qui
                 découlaient « des disparités existant entre les Etats quant à la taille, à la
                 puissance et au niveau du développement » 62. Et de poursuivre : « les pays
                riches ou puissants bénéficient d’un avantage par rapport aux pays pauvres
                ou faibles dans l’exercice des … contre‑mesures » ; il est nécessaire, dans ce
                contexte, d’accorder « une attention particulière » à ces derniers « afin que
                 ce régime ne devienne pas l’instrument de politiques de puissance » 63.

                    58 Nations Unies, Assemblée générale, doc. A/C.6/55/SR.18 (2000), p. 11, par. 62.
                    59 Nations Unies, Assemblée générale, doc. A/C.6/48/SR.27 (1993), p. 14, par. 60.
                    60 Nations Unies, Assemblée générale, doc. A/C.6/55/SR.15 (2000), p. 5, par. 29.
                    61 Ibid.
                    62 Nations Unies, Assemblée générale, doc. A/C.6/47/SR.29 (1992), p. 14, par. 62.
                    63 Ibid.



                                                                                                         55




10 CIJ1192_Ord.indb 107                                                                                       10/08/21 10:34

                                   conseil de l’oaci (op. ind. cançado trindade)                           224

                   37. Au cours de ces mêmes débats du 5 novembre 1992, de vives cri-
                tiques ont également été formulées par le représentant de l’Algérie
                (M. Sidi Abed), qui a commencé par appeler l’attention sur le fait que les
                « contre‑mesures » tiraient leur origine de la pratique des Etats « les plus
                puissants » 64. M. Abed a ajouté que les « contre‑mesures » exigeaient donc
                les « précautions les plus extrêmes », compte devant être tenu de l’« inéga-
                lité de fait qui exist[ait] entre les Etats » afin d’éviter une pratique « contes-
                table » donnant lieu à des « abus » et de « rétablir le droit international
                lorsque les règles en [étaie]nt violées » 65.
                   38. Comme on l’a vu plus haut (troisième et quatrième parties), les
                « contre‑mesures » ont fait l’objet de vives critiques tout au long des tra-
                vaux préparatoires des dispositions du projet d’articles sur la responsabi-
                lité de l’Etat qui y font référence. Il est quelque peu surprenant et
                regrettable que, en dépit de toutes ces critiques vigoureuses, certains
                membres de la CDI aient insisté pour qu’elles soient incluses, sans qu’au-
                cun fondement juridique ne le justifie, dans ledit projet d’articles ; il est
                tout aussi surprenant et regrettable que la Cour elle‑même se soit référée
                à des « contre‑mesures » dans son arrêt du 25 septembre 1997 en l’affaire
                relative au Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie) (arrêt,
                C.I.J. Recueil 1997, p. 55‑56, par. 82‑85), puis dans les arrêts qu’elle a
                rendus aujourd’hui dans les deux affaires ICAOB et ICAOA (par. 49
                dans les deux cas).


                             V. La primauté de l’impératif du règlement judiciaire
                                         sur la « volonté » de l’État

                   39. L’attention accordée à ce que l’on appelle les « contre‑mesures » a
                également été critiquée dans d’autres cercles (voir infra). Il ne faut pas
                oublier non plus que, par exemple, certains qui appuyaient de manière
                superficielle les « contre‑mesures » semblaient clairement inconscients des
                enseignements que nous ont donnés de véritables juristes sur l’importance
                que revêt la réalisation de la justice. En la présente espèce, la Cour réaf-
                firme que, de son point de vue, la compétence est fondée sur le consente-
                ment étatique, conception à laquelle je me suis toujours opposé en son
                sein : à mon sens, la conscience humaine prime la voluntas.

                                        1. Autres critiques des « contre‑mesures »
                   40. Des sources distinctes n’ont pas tardé à critiquer à leur tour l’initia-
                tive en faveur de la question controversée des « contre‑mesures ». Au
                milieu des années 1990 (plus précisément en 1994), par exemple, l’atten-
                tion fut déjà appelée sur le fait qu’il était, « sans aucun doute, extrême-
                ment difficile et peut‑être même dangereux de codifier » les « contre‑mesures

                    64    Nations Unies, Assemblée générale, doc. A/C.6/47/SR.29 (1992), p. 15, par. 70.
                    65    Ibid., p. 15‑16, par. 70‑71.

                                                                                                            56




10 CIJ1192_Ord.indb 109                                                                                          10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                             225

                unilatérales », le « puissant risquant toujours d’en abuser contre le
                faible » 66. Même l’auteur d’une étude narrative (de 2000) du projet de la
                CDI, réalisée peu avant l’adoption de ce dernier, n’a pas manqué de
                reconnaître que les « contre‑mesures » étaient un « sujet controversé » et
                que « plusieurs membres » de la CDI « continuaient d’exprimer la préoc-
                cupation que leur inspirait le risque de voir des Etats puissants [en] faire
                un usage abusif … à l’encontre d’Etats plus petits » 67.
                   41. Plus tôt encore (toujours en 1994), un autre opposant avait souli-
                gné que « nombre de membres [de la CDI] partageaient la préoccupation
                exprimée avec vigueur par le rapporteur spécial selon qui la nature unila-
                térale des contre‑mesures entraînait le risque qu’il en soit fait un usage
                abusif, surtout (mais pas uniquement) par les Etats puissants » 68. Il rap-
                pelait également que, dans son rapport de 1993, la CDI avait reproché
                aux « contre‑mesures » unilatérales de « nuire aux principes d’égalité et de
                justice », et de permettre en outre à l’Etat qui décidait de les prendre
                d’exercer une coercition, ce à quoi les tenants d’un « règlement obligatoire
                des différends » étaient clairement opposés, mettant en avant l’« intérêt
                commun » qu’il y avait à prévenir l’« usage illicite et arbitraire » qui pour-
                rait en être fait 69.

                    2. Enseignements antérieurs concernant l’importance de la réalisation
                                                de la justice
                   42. Au surplus, je me permets d’ajouter ici qu’il faut également garder
                à l’esprit certains enseignements tirés par d’éminents juristes internatio-
                naux dans un passé plus lointain, et dans un contexte différent et plus
                large. Pour rappeler l’un des premiers exemples, dans un ouvrage perspi-
                cace intitulé La justice internationale et publié en 1924, quatre ans après
                l’adoption du Statut de l’ancienne Cour permanente de Justice internatio-
                nale (CPJI), Nicolas Politis avait, en retraçant l’évolution historique de la
                justice privée vers la justice publique, préconisé de passer, au niveau inter-
                national, de la compétence facultative à la compétence obligatoire 70.
                   43. Plus tard, en 1952, au début de la nouvelle ère de la CIJ, Anto-
                nio Truyol y Serra a vivement critiqué le positivisme juridique et souligné
                l’importance que les principes généraux de droit international, fondés sur
                   66 B. Simma, « Counter‑measures and Dispute Settlement: A Plea for a Different

                Balance », European Journal of International Law (1994), vol. 5, p. 102.
                   67 B. Simma, « The Work of the International Law Commission at Its Fifty‑Second

                Session (2000) », Nordic Journal of International Law (2001), vol. 70, p. 200 ; voir aussi
                p. 200‑205 pour un examen narratif du projet de la CDI.
                   68 O. Schachter, « Dispute Settlement and Countermeasures in the International Law

                Commission », American Journal of International Law (1994), vol. 88, p. 472.
                   69 Ibid., p. 472 et 477.
                   70 N. Politis, La justice internationale, Paris, Hachette, 1924, p. 7‑255, en particulier

                p. 193‑194 et 249‑250. Quarante ans plus tard, Clarence Wilfred Jenks a estimé que, en fin
                de compte, c’était la confiance dans la primauté du droit au niveau international qui consti-
                tuait le fondement de la juridiction obligatoire ; C. W. Jenks, The Prospects of International
                Adjudication, Londres, Stevens, 1964, p. 101, 117, 757, 762 et 770.

                                                                                                           57




10 CIJ1192_Ord.indb 111                                                                                          10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                          226

                le droit naturel, revêtent aux fins de l’interprétation et de l’application des
                normes de l’ordre juridique international, et, partant, de la réalisation de
                la justice 71. Il a rappelé les écrits antérieurs, notamment ceux d’Al-
                fred Verdross, et insisté sur la pertinence de la recta ratio pour préserver
                ce qu’il considérait comme l’universalité du nouveau droit international 72.
                   44. Toujours pendant les années de développement de la CIJ, Mau-
                rice Bourquin a fait observer, en 1960, qu’un différend international pouvait
                être porté devant une juridiction internationale dès qu’il se faisait jour, même
                si d’aucuns insistaient sur le fait que les moyens ou autres initiatives diplo-
                matiques devaient être épuisés au préalable 73. Le recours au règlement judi-
                ciaire répond à l’existence d’un désaccord opposant les parties sur des points
                de droit ou de fait 74. L’existence du différend est déjà établie par la saisine
                de la juridiction internationale, « empire du droit », bien que son objet ne soit
                pas nécessairement fixé « d’une manière complète et définitive » 75.

                           3. La primauté de la conscience humaine sur la voluntas
                   45. Dans l’arrêt qu’elle a rendu en la présente affaire ICAOB, la Cour
                fait plusieurs références (par. 67, 88, 89 et 94) à ses propres décisions
                (ordonnance du 15 octobre 2008 et arrêt sur les exceptions préliminaires
                du 1er avril 2011) en l’affaire relative à l’Application de la convention inter‑
                nationale sur l’élimination de toutes les formes de discrimination raciale
                (Géorgie c. Fédération de Russie). Elle répète en l’espèce que, de son point
                de vue, la « compétence [a] un fondement consensuel » (par. 55), ce qui est
                erroné comme je n’ai cessé de l’exposer avec force à mes éminents
                confrères.
                   46. Je me permets de rappeler ici que, dans l’opinion dissidente que j’ai
                jointe à l’arrêt du 1er avril 2011 en l’affaire relative à l’Application de la
                convention internationale sur l’élimination de toutes les formes de discrimi‑
                nation raciale (Géorgie c. Fédération de Russie), j’ai fermement critiqué la
                majorité de la Cour pour avoir conclu, entre autres, que l’article 22 de la
                CIEDR « imposa[i]t des conditions préalables » (exceptions préliminaires,
                arrêt, C.I.J. Recueil 2011 (I), p. 128, par. 142, et p. 130, par. 148) aux-
                quelles un Etat devait satisfaire avant de lui soumettre un différend sur ce
                fondement. Dans cette opinion, je faisais ensuite valoir ce qui suit :
                         « Le fait est qu’il n’y a ni indication probante à cet effet dans les
                      travaux préparatoires de la Convention, ni la moindre déclaration
                      quant à l’existence d’une obligation catégorique incombant à tous les
                   71 A. Truyol y Serra, Noções Fundamentais de Direito Internacional Público, Coimbra,

                A. Amado Ed., 1952, p. 90, 98‑100 et 104‑105.
                   72 Ibid., p. 146 et 159.
                   73 M. Bourquin, « Dans quelle mesure le recours à des négociations diplomatiques

                est‑il nécessaire avant qu’un différend puisse être soumis à la juridiction internatio-
                nale ? », Hommage d’une génération de juristes au Président Basdevant, Paris, Pedone, 1960,
                p. 48‑49.
                   74 Ibid., p. 51 ; voir aussi p. 52.
                   75 Ibid., p. 54‑55.



                                                                                                        58




10 CIJ1192_Ord.indb 113                                                                                       10/08/21 10:34

                              conseil de l’oaci (op. ind. cançado trindade)                227

                      Etats parties de faire tout ce qui est en leur pouvoir pour régler leurs
                      différends par voie de négociation, avant même de saisir la Cour. Le
                      recours à la négociation n’était généralement évoqué que d’une
                      manière factuelle, comme un effort ou une tentative par exemple, et
                      non comme une obligation catégorique. » (C.I.J. Recueil 2011 (I),
                      p. 286, par. 101.)
                   47. J’ajoutais que, selon moi, la position adoptée en l’espèce par la
                majorité de la Cour au sujet de l’article 22 de la CIEDR « ne t[enai]t pas » ;
                à cet égard, j’ai rappelé que, au cours des travaux préparatoires de cet
                instrument, certains « souhaitaient manifestement que le texte tienne
                compte des relations sociales et étaient favorables à la possibilité de saisir
                la Cour sans « condition préalable » » (ibid., p. 287‑288, par. 107).
                   48. J’ai ensuite rappelé que, à un stade antérieur de la procédure en
                l’affaire relative à l’Application de la convention internationale sur l’élimi‑
                nation de toutes les formes de discrimination raciale (Géorgie c. Fédération
                de Russie) (mesures conservatoires, ordonnance du 15 octobre 2008, C.I.J.
                Recueil 2008, p. 353), la Cour avait jugé que l’article 22 ne portait pas à
                croire que des négociations formelles menées sur ce fondement constitue-
                raient des « conditions préalables » devant être remplies avant sa saisine.
                Comme je l’ai relevé dans mon opinion dissidente, bien qu’elle ait
                elle‑même apporté cette clarification bienvenue dans son ordonnance du
                15 octobre 2008, la Cour l’a ensuite, dans son arrêt ultérieur du 1er avril
                2011 sur les exceptions préliminaires en la même affaire, « rend[ue] lettre
                morte …, ce qui [étai]t incompréhensible, [allait] à l’encontre de sa propre
                res interpretata et la rédui[sai]t à néant (arrêt, par. 129) » (exceptions pré‑
                liminaires, arrêt, C.I.J. Recueil 2011 (I), p. 289‑290, par. 112 et 114).
                   49. J’ai déploré la décision rendue le 1er avril 2011 par la Cour en l’af-
                faire susmentionnée, inéluctable conséquence « d’une propension indue et
                fautive à faire la part belle au consentement de l’Etat, en le plaçant même
                au‑dessus des valeurs fondamentales qui [étaie]nt en jeu et qui
                sous‑tend[ai]ent la CIEDR, le but ultime étant que justice soit faite »
                (ibid., p. 318, par. 202). J’ai ensuite prévenu une nouvelle fois que la Cour
                ne pouvait « continuer de toujours privilégier le consentement des Etats
                par rapport à toute autre considération, même lorsque ce consentement
                a[vait] déjà été donné par les Etats au moment de la ratification » des
                conventions relatives aux droits de l’homme (ibid., p. 320, par. 205).
                   50. J’ai poursuivi en relevant qu’il y avait lieu de ne pas perdre de vue
                l’« optique humaniste » par laquelle « [l]es justiciables [étaie]nt, en fin de
                compte, les êtres humains concernés » (en parfaite harmonie avec l’esprit
                qui a présidé à la création même de la CPJI et de la CIJ) ; en conséquence,
                « subordonner la saisine à une « condition préalable » obligatoire, à savoir
                des négociations préalables, rev[enait] selon moi à élever un obstacle à la
                justice injustifié et extrêmement regrettable » (ibid., p. 321, par. 208). Pour
                finir, je faisais valoir ce qui suit au sujet de cette question :
                        « La Cour ne peut demeurer l’otage du consentement des Etats.
                      Elle ne peut continuer de rechercher instinctivement ce consente-

                                                                                            59




10 CIJ1192_Ord.indb 115                                                                           10/08/21 10:34

                                  conseil de l’oaci (op. ind. cançado trindade)                                                  228

                      ment … au point de perdre de vue l’impérieuse nécessité de rendre la
                      justice. Le consentement d’un Etat se manifeste au moment où
                      celui‑ci décide de devenir partie à un traité — comme l’instrument de
                      défense des droits de l’homme en question dans la présente affaire, la
                      CIEDR. L’interprétation et la bonne application de cet instrument
                      ne peuvent être systématiquement assujetties à une recherche conti-
                      nuelle du consentement de l’Etat. Cela rendrait injustement le traité
                      lettre morte ; or, les instruments de défense des droits de l’homme, et
                      a fortiori l’esprit qui les anime, sont censés être vivants.
                      �����������������������������������������������������������������������������������������������������������������
                          Cette [tragédie] étant toujours d’actualité, puisque indissolublement
                      liée à la condition humaine, semble‑t‑il, il demeure également néces-
                      saire d’atténuer les souffrances humaines, en faisant en sorte que jus‑
                      tice soit faite. Il s’agit là d’une exigence que la Cour ne doit jamais
                      perdre de vue. Cet objectif — la réalisation de la justice — peut diffi-
                      cilement être atteint si l’on part d’une perspective volontariste stricte-
                      ment centrée sur les Etats en recherchant constamment leur
                      consentement. La Cour ne peut, à mon sens, continuer de sacrifier à
                      ce qu’elle estime être les « intentions » ou la « volonté » des Etats.
                      �����������������������������������������������������������������������������������������������������������������
                          Dans le présent arrêt, la Cour est complètement passée à côté de
                      l’essentiel. Au lieu de cela, elle a choisi d’exalter comme d’habitude le
                      consentement des Etats, qualifié (au paragraphe 110) « de principe
                      fondamental du consentement ». Je n’adhère pas du tout à ce point
                      de vue car, à mes yeux, le consentement n’est pas « fondamental », et
                      n’est même pas un « principe ». Ce qui est « fondamental », autrement
                      dit ce qui forme le fondement de la Cour depuis sa création, c’est
                      l’impératif de la réalisation de la justice au moyen de la juridiction
                      obligatoire. Le consentement des Etats n’est qu’une règle à respecter
                      dans l’exercice de la juridiction obligatoire en vue de la réalisation de
                      la justice. C’est un moyen et non une fin, c’est une exigence procédu-
                      rale et non un élément d’interprétation des traités. Ce n’est en aucun
                      cas l’un des prima principia. Voilà ce que j’ai tâché de démontrer
                      dans la présente opinion dissidente. » (C.I.J. Recueil 2011 (I), p. 317,
                      par. 198, et p. 321‑322, par. 209 et 211.)
                   51. La conscience de l’importance que revêt l’impératif du règlement
                judiciaire des différends internationaux aux fins de la réalisation de la jus-
                tice, ainsi que sa primauté sur la « volonté » de l’Etat, a trouvé un appui
                dans la pensée juridique internationale à compter du commencement de
                l’ère des tribunaux internationaux (voir supra). Depuis ses origines histo-
                riques, le droit international a en outre été un droit des gens, et non un
                droit strictement interétatique ; la personne humaine a été d’emblée consi-
                dérée comme un sujet de droit 76. De fait, le processus historique de l’hu‑

                   76 Au sujet de l’évolution historique de la personnalité juridique en droit des gens,

                voir H. Mosler, « Réflexions sur la personnalité juridique en droit international public »,

                                                                                                                                    60




10 CIJ1192_Ord.indb 117                                                                                                                    10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                             229

                manisation du droit des gens a souligné la pertinence du fait que le titulaire
                des droits au niveau international est l’être humain, dont le caractère cen-
                tral correspond au nouvel ethos propre à notre époque 77.
                   52. C’est à la fidélité aux enseignements et à l’héritage originels des
                « pères fondateurs » du droit des gens (sixième partie, infra) que l’on doit
                la reconstruction et l’évolution du jus gentium à notre époque, conformé-
                ment à la recta ratio, en tant que droit nouveau et véritablement universel
                de l’humanité, qui devient donc plus sensible à la reconnaissance et à la
                réalisation de valeurs et d’objectifs communs supérieurs, qui concernent
                l’humanité dans son ensemble. L’évolution historique du nouveau jus
                gentium moderne appelle notre attention, compte tenu du contexte factuel
                des deux présentes affaires (ICAOB et ICAOA) portées devant la Cour.
                   53. Avant d’en venir à l’examen de cette formation et de ce développe-
                ment historiques du nouveau jus gentium, je me permets de rappeler que,
                dans les présentes affaires ICAOB et ICAOA, les Etats appelants ont
                affirmé (en tant que deuxième moyen d’appel) que le Conseil de l’OACI
                avait « commis une erreur de fait et de droit en rejetant la première excep-
                tion préliminaire d’incompétence qu[’ils] avaient soulevée » 78. Ils ont donc
                prié la Cour de dire que le Conseil n’avait pas compétence pour connaître
                de la requête dont le Qatar l’avait saisi 79.




                Mélanges offerts à H. Rolin — Problèmes de droit des gens, Paris, Pedone, 1964, p. 228‑251 ;
                G. Arangio‑Ruiz, Diritto Internazionale e Personalità Giuridica, Bologne, Coop. Libr.
                Univ., 1972, p. 9‑268 ; G. Scelle, « Some Reflections on Juridical Personality in Interna-
                tional Law », Law and Politics in the World Community (sous la dir. de G. A. Lipsky),
                Berkeley/L.A., University of California Press, 1953, p. 49‑58 et 336 ; J. A. Barberis,
                « Nouvelles questions concernant la personnalité juridique internationale », RCADI (1983),
                vol. 179, p. 157‑238 ; A. A. Cançado Trindade, « The Interpretation of the International
                Law of Human Rights by the Two Regional Human Rights Courts », Contemporary Inter‑
                national Law Issues: Conflicts and Convergence (Proceedings of the III Joint Conference
                ASIL/Asser Instituut, The Hague, July 1995), La Haye, Asser Instituut, 1996, p. 157‑162
                et 166‑167.
                    77 Voir, pour une étude générale, A. A. Cançado Trindade, Tratado de Direito Inter‑

                nacional dos Direitos Humanos, Porto Alegre, S. A. Fabris Ed., vol. I, 2e éd., 2003,
                p. 1‑640 ; vol. II, 1re éd., 1999, p. 1‑440 ; et vol. III, 2e éd., 2003, p. 1‑663 ; voir aussi
                A. A. Cançado Trindade, « Memorial por um Novo Jus Gentium, o Direito Internacional
                da Humanidade », Revista da Faculdade de Direito da Universidade Federal de Minas Gerais
                (2004), vol. 45, p. 17‑36.
                    78 Requête (ICAOA), p. 8, par. 31 ; CIJ, requête (ICAOB), p. 8, par. 31. En l’af-

                faire ICAOB, les Etats appelants ont ensuite soutenu que le Conseil de l’OACI n’avait
                pas compétence ratione materiae au titre de l’accord de transit, et plus précisément en
                ce qui concernait la licéité des contre‑mesures. Ils affirmaient que le véritable problème
                en cause entre les Parties au différend se rapportait au « fait que le Qatar manqu[ait]
                depuis ­longtemps déjà à [ses] obligations juridiques internationales » (mémoire [ICAOB],
                p. 152, par. 5.82), excédant ainsi la compétence du Conseil telle que définie à l’article II,
                section 2, de l’accord relatif au transit des services aériens internationaux (mémoire
                [ICAOB], p. 128‑134, par. 5.27‑5.42).
                    79 Mémoire (ICAOB), p. 217, par. 2.2, conclusions.



                                                                                                           61




10 CIJ1192_Ord.indb 119                                                                                          10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                                 230

                            VI. La pensée juridique internationale et la primauté
                          de la conscience humaine (recta ratio) sur la « volonté »

                   54. Compte tenu de tout ce qui précède, je souhaite maintenant rappe-
                ler ici que la recta ratio a prospéré et gagné en reconnaissance au cours de
                ce processus historique d’humanisation du droit des gens qui a débuté
                aux XVIe et XVIIe siècles avec les écrits des « pères fondateurs » de la dis-
                cipline, mettant l’accent sur le nouveau jus gentium émergeant dans le
                domaine du droit naturel. Cette évolution s’est inspirée de la philosophie
                scolastique bien plus ancienne de cette perspective, en particulier de la
                conception stoïcienne et thomiste qu’avait Aristote de la recta ratio et de
                la justice, selon laquelle les êtres humains étaient doués d’une dignité
                intrinsèque. La recta ratio a fini par être vue comme indispensable à la
                primauté du droit des gens lui‑même. C’est en fait Cicéron qui a formulé
                la qualification la plus connue de la recta ratio, même si celle‑ci a ses
                racines dans la pensée grecque antique (Platon et Aristote), correspon-
                dant à son orthos logos 80.
                   55. Conformément aux principes de la recta ratio, chaque sujet de
                droit doit se comporter de manière juste, puisque ces principes émanent
                de la conscience humaine, affirmant le lien inéluctable entre le droit et
                l’éthique. Le droit naturel reflète les préceptes de la recta ratio, où se
                trouvent les fondements de la justice. Dans ses premiers écrits, Marcus
                Tullius Cicero a attribué (De Republica, livre III, ch. XXII, par. 33) à la
                recta ratio une validité perpétuelle, s’appliquant à toutes les nations et à
                toutes les époques. Dans son célèbre De Legibus (Des lois, livre II, envi-
                ron 51‑43 av. J.‑C.), il estimait que rien n’était « plus funeste » que « le
                recours à la violence dans un Etat organisé » 81. Cicéron a laissé un héri-
                tage pertinent aux « pères fondateurs » du droit des gens, en situant la
                recta ratio dans les fondements mêmes du jus gentium.
                   56. En transcendant au fil du temps ses origines de droit privé, le jus
                gentium classique du droit romain 82 a changé du tout au tout, s’associant



                   80 Voir D. P. Dryer, « Aristotle’s Conception of Orthos Logos », The Monist (1983),

                vol. 66, p. 106‑119 ; selon ce dernier, la recta ratio s’intéresse à ce qui est bien. Les stoïciens
                ont continué sur la voie de la vertu éthique, selon laquelle tout ce qui est correct est déter-
                miné, à maints égards, par l’orthos logos ; voir J. M. Rist, « An Early Dispute about Right
                Reason », The Monist (1983), vol. 66, p. 39‑48.
                   81 Cicéron, On the Commonwealth and on the Laws (sous la dir. de J. E. G. Zetzel),

                Cambridge University Press, 2003 [rééd.], livre III, ibid., p. 172, puis De Republica (fin des
                années 50 à 46 av. J.‑C. environ). Dans ces deux ouvrages, Cicéron s’est opposé au recours
                destructeur à la force méconnaissant le droit et la justice ; Cicéron, The Republic — The
                Laws, Oxford University Press, 1998, p. 166, livre III, par. 42.
                   82 Voir, par exemple, G. Lombardi, Ricerche in Tema di « Ius Gentium », Milan, Giuffrè,

                1946, p. 3‑272 ; G. Lombardi, Sul Concetto di « Ius Gentium », Rome, Istituto di Diritto
                Romano, 1947, p. 3‑390 ; W. Kunkel, Historia del Derecho Romano, 9e éd., Barcelone,
                Ed. Ariel, 1999, p. 85‑87 ; H. C. Clark, « Jus Gentium — Its Origin and History », Illinois
                Law Review (1919), vol. 14, p. 243‑265 et 341‑355.

                                                                                                               62




10 CIJ1192_Ord.indb 121                                                                                               10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                             231

                avec le droit des gens émergeant 83 — les « pères fondateurs » ont, par
                leurs écrits, apporté une contribution décisive à cette évolution, en parti-
                culier Francisco de Vitoria, Francisco Suárez, Alberico Gentili,
                Hugo Grotius, Cornelius van Bynkershoek, Samuel Pufendorf et Chris-
                tian Wolff, pour ne citer qu’eux. A compter des XVIe et XVIIe siècles, le
                jus gentium a fini par être associé à l’humanité elle‑même, contribuant à
                en préserver l’unité et à en satisfaire les besoins et aspirations 84, confor-
                mément à une conception essentiellement universaliste 85.
                   57. A titre d’exemple, le jus communicationis de Francisco de Vitoria
                était conçu comme un droit à l’intention de tous les êtres humains. Ainsi,
                dès les XVIe et XVIIe siècles, de Vitoria et Suárez considéraient que l’Etat
                émergeant n’était pas un sujet exclusif du droit des gens, qui comprenait
                également les peuples et les individus ; l’humanité a été prise en considéra-
                tion avant même l’émergence des Etats 86. L’ordre juridique international
                découlait d’une nécessité plutôt que d’une « volonté », la recta ratio se
                trouvant à ses fondements 87.
                   58. Il convient ici de rappeler que, au XVIe siècle, dans son très appré-
                cié Relecciones Teológicas (1538‑1539), de Vitoria a soutenu, s’agissant de
                l’ordre juridique, que la communauté internationale (totus orbis) préva-
                lait sur la « volonté » de chaque Etat individuel 88 ; cette communauté
                représente en outre l’humanité elle‑même. Le nouveau jus gentium a pré-
                servé l’unité de la societas gentium 89 et jeté les bases — émanant d’une lex

                    83 P. Guggenheim, « Contribution à l’histoire des sources du droit des gens », RCADI

                (1958), vol. 94, p. 21‑23 et 25.
                    84 J. Moreau‑Reibel, « Le droit de société interhumaine et le « jus gentium » : essai sur

                les origines et le développement des notions jusqu’à Grotius », RCADI (1950), vol. 77,
                p. 500‑501, 504 et 506‑510.
                    85 A. Miele, La Comunità Internazionale, vol. I, 3e éd., Turin, Giappichelli, 2000, p. 75,

                77‑78, 80 et 89.
                    86 S. Laghmani, Histoire du droit des gens — du jus gentium impérial au jus publicum

                europaeum, Paris, Pedone, 2003, p. 90‑94.
                    87 Avant même les « pères fondateurs » du droit des gens, Thomas d’Aquin (1225‑1274)

                avait exprimé dès le XIIIe siècle, dans son ouvrage Summa Theologiae, la conception selon
                laquelle le jus gentium n’avait pas besoin de l’autorité du législateur, puisqu’il pouvait être
                appréhendé par la raison naturelle elle‑même (ce qui le rendait donc meilleur que le droit
                positif), en ce qu’il révèle une conscience de la dimension temporelle et est revêtu d’une
                validité universelle ; J.‑P. Rentto, « Jus Gentium : A Lesson from Aquinas », Finnish Year‑
                book of International Law (1992), vol. 3, p. 103, 105, 108‑110, 112‑113 et 121‑122. Selon
                Thomas d’Aquin, le droit devrait contribuer à la réalisation du bien commun et, partant,
                de la justice, conformément à la recta ratio ; T. Aquinas, Treatise on Law, Washington, DC,
                Gateway Ed., 2001 [réimpr.], p. 44 ; voir aussi R. McInerny, Ethica Thomistica — The Moral
                Philosophy of Thomas Aquinas, éd. rév., Washington, DC, Catholic University of America
                Press, 1997 [réimpr.], p. 26, 38 et 46. Le jus gentium cherchait à régir les relations humaines
                sur un fondement éthique, en quête de la réalisation du bien commun.
                    88 Voir F. de Vitoria, Relecciones — del Estado, de los Indios, y del Derecho de la

                Guerra, Mexico, Porrúa, 1985, p. 1‑101 ; voir aussi F. de Vitoria, De Indis — Relectio
                Prior (1538‑1539), Obras de Francisco de Vitoria — Relecciones Teológicas (sous la dir. de
                T. Urdanoz), Madrid, BAC, 1960, p. 675.
                    89 F. de Vitoria a défini ainsi ce nouveau jus gentium : quod naturalis ratio inter omnes

                gentes constituit, vocatur jus gentium. Ce dernier ne pouvait découler de la « volonté » de ses

                                                                                                            63




10 CIJ1192_Ord.indb 123                                                                                           10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                                 232

                praeceptiva du droit naturel — du totus orbis, susceptible d’être constaté
                par la recta ratio inhérente à l’humanité 90. La voie était donc ouverte à un
                jus gentium universel, à l’appréhension par la raison du jus gentium en
                tant que véritable jus necessarium, transcendant les limites du jus volunta‑
                rium 91.
                   59. De l’intégralité de l’œuvre de Francisco de Vitoria, et en particulier
                de son Relectio De Indis Prior, est née la conception d’un jus gentium
                entièrement affranchi de son origine de droit privé — en droit romain —
                et doué d’une vision humaniste, au niveau universel 92. En outre, la répa-
                ration à raison de violations des droits de l’homme a fini par refléter un
                besoin international avec le concours du droit des gens, conformément à
                la recta ratio, les mêmes principes de justice s’appliquant aux Etats émer-
                gents et aux peuples ou individus qui les composent 93. En se faisant lui
                aussi l’écho de la vision universaliste du droit des gens, Alberico Gentili
                (auteur de De Jure Belli, 1598) a soutenu, à la fin du XVIe siècle, que
                c’était le droit qui régissait les relations entre les membres de la societas
                gentium universelle 94.
                   60. Au XVIIe siècle, du point de vue de Francisco Suárez (auteur de De
                Legibus ac Deo Legislatore, 1612), les sujets de droit (Etats émergents et
                autres) avaient besoin d’un système juridique universel pour régir leurs
                relations en tant que membres de la communauté universelle 95. Le nou-
                veau jus gentium est formé par les us et coutumes communs à l’humanité,
                étant constitué par la raison naturelle pour l’humanité tout entière en tant

                sujets de droit (y compris les Etats nationaux émergents), mais reposait au contraire sur
                une lex praeceptiva, appréhendée par la raison humaine. Voir A. A. Cançado Trindade, A
                Recta Ratio nos Fundamentos do Jus Gentium como Direito Internacional da Humanidade,
                Rio de Janeiro/Belo Horizonte, Academia Brasileira de Letras Jurídicas/Edit. Del Rey,
                2005, p. 21‑61.
                    90 P. Guggenheim, « Contribution à l’histoire des sources… », op. cit. supra note 83,

                p. 21‑23 et 25.
                    91 Dans son ouvrage De Lege, Francisco de Vitoria, en affirmant la nécessité de recher-

                cher le bien commun, avait précédemment indiqué que le droit naturel résidait dans la
                recta ratio, et non dans la « volonté » ; F. de Vitoria, La Ley (De Lege — Commentarium in
                Primam Secundae), Madrid, Tecnos, 1995, p. 5, 23 et 77. Voir aussi G. Fourlanos, Sove‑
                reignty and the Ingress of Aliens, Stockholm, Almqvist & Wiksell, 1986, p. 17, et aussi
                p. 19‑23, 79‑81, 160‑161 et 174‑175.
                    92 Le jus gentium universel de Francisco de Vitoria régissait, sur le fondement des prin-

                cipes du droit des gens (droit naturel) et de la recta ratio, les relations entre tous les peuples,
                en tenant dûment compte de leurs droits, dont la liberté de circulation (jus communica‑
                tionis).
                    93 A. A. Cançado Trindade, « Co‑existence and Co‑ordination of Mechanisms of Inter-

                national Protection of Human Rights (At Global and Regional Levels) », RCADI (1987),
                vol. 202, p. 411 ; J. Brown Scott, The Spanish Origin of International Law — Francisco
                de Vitoria and His Law of Nations, Oxford/Londres, Clarendon Press/H. Milford —
                Carnegie Endowment for International Peace, 1934, p. 140, 150, 163‑165, 172, 272‑273
                et 282‑283.
                    94 A. Gómez Robledo, Fundadores del Derecho Internacional, Mexico, UNAM, 1989,

                p. 48‑55.
                    95 Voir Association internationale Vitoria‑Suarez, Vitoria et Suarez — Contribution des

                théologiens au droit international moderne, Paris, Pedone, 1939, p. 169‑170.

                                                                                                               64




10 CIJ1192_Ord.indb 125                                                                                               10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                             233

                que droit universel 96. Suárez a également appelé l’attention sur les pré-
                ceptes du jus gentium englobant l’équité et la justice, en parfaite harmonie
                avec le droit naturel, duquel émanent ses normes qui en révèlent la nature
                véritablement universelle 97.
                   61. La contribution apportée par Francisco de Vitoria et Fran-
                cisco Suárez, de l’école théologique espagnole, à la consolidation du nou-
                veau jus gentium était claire. Le premier a cherché à adapter la pensée
                thomiste à la réalité historique du XVIe siècle, tandis que le second a pré-
                senté une formulation de la question qui a ouvert la voie à l’œuvre de
                Hugo Grotius. De Vitoria et Suárez ont tous deux jeté les bases d’un droit
                d’application universelle (commune omnibus gentibus), d’un droit destiné
                à l’humanité dans son ensemble.
                   62. En présentant sa conception du jus gentium, Hugo Grotius (De
                Jure Belli ac Pacis, 1625) a quant à lui bien insisté sur le fait que l’Etat
                était non pas une fin en soi mais un moyen d’assurer l’ordre social et de
                perfectionner la société civile, qui « compren[ait] l’humanité tout
                entière » 98 ; l’Etat doit promouvoir le bien commun, respectueux des
                droits des êtres humains. Selon lui, la raison d’Etat a des limites, et les
                droits des individus peuvent être protégés contre leur propre Etat 99. Dans
                ses écrits, Grotius a précisé que l’on ne saurait prétendre fonder la com-
                munauté internationale elle‑même sur la voluntas de chaque Etat pris
                individuellement.
                   63. Grotius a soutenu que les relations internationales étaient soumises
                aux normes juridiques et non à la raison d’Etat, qui est incompatible avec
                l’existence même de la communauté internationale : cette dernière ne sau-
                rait se passer du droit 100. Dans le même ordre d’idées, Samuel Pufendorf
                (auteur de De Jure Naturae et Gentium, 1672) a lui aussi situé le droit
                naturel proprement dit dans la recta ratio 101. Plus tard, Christian Wolff
                (auteur de Jus Gentium Methodo Scientifica Pertractatum, 1749) a consi-



                    96 F. Suárez, Selections from Three Works [De Legibus ac Deo Legislatore, 1612] (orgs.

                G. L. Williams et alii), vol. II, Oxford, Clarendon Press, 1944, p. 326‑327 et 341.
                    97 Ibid., p. 352 et 357 ; voir aussi B. F. Brown, « The Natural Law as the Moral Basis of

                International Justice », Loyola Law Review (1955‑1956), vol. 8, p. 60.
                    98 Voir A. García y García, « The Spanish School of the Sixteenth and Seventeenth

                Centuries: A Precursor of the Theory of Human Rights », Ratio Juris, Université de
                Bologne (1997), vol. 10, p. 27 et 29 ; P. P. Remec, The Position of the Individual in Interna‑
                tional Law according to Grotius and Vattel, La Haye, Nijhoff, 1960, p. 216 et 203.
                    99 P. P. Remec, The Position of the Individual…, op. cit. supra note 98, p. 217, 219‑221

                et 243.
                    100 Voir, à cet égard, H. Lauterpacht, « The Grotian Tradition in International Law »,

                British Yearbook of International Law (1946), vol. 23, p. 1‑53. La personne humaine et
                son bien‑être occupent une place centrale dans le système des relations internationales ;
                H. Lauterpacht, « The Law of Nations, the Law of Nature and the Rights of Man », Tran‑
                sactions of the Grotius Society (1943), vol. 29, p. 7 et 21‑31.
                    101 S. Pufendorf, De Jure Naturae et Gentium Libri Octo (sous la dir. de C. H. Oldfather

                et W. A. Oldfather), vol. II, Buffalo/N.Y., W. S. Hein, 1995 [réimpr.], p. 202‑203.

                                                                                                           65




10 CIJ1192_Ord.indb 127                                                                                          10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                             234

                déré à son tour que, les individus devant promouvoir le bien commun,
                l’Etat avait, quant à lui, l’obligation corrélative de chercher à le parfaire 102.
                   64. Par la suite, la personnification de l’Etat puissant, inspirée par la
                philosophie juridique de Georg Wilhelm Friedrich Hegel, a malheureuse-
                ment exercé une influence on ne peut plus regrettable sur le droit internatio-
                nal à la fin du XIXe siècle et au cours des premières décennies du XXe siècle.
                La perspective et l’héritage universels des « pères fondateurs » du droit
                international (supra) 103 ont hélas été écartés par l’émergence du positi-
                visme juridique, conférant aux Etats une « volonté » qui leur est propre et
                réduisant les droits des êtres humains à ceux « accordés » par les Etats.
                   65. Le positivisme volontariste, fondé sur le consentement ou la
                « volonté » des Etats, est devenu le critère prédominant, déniant aux êtres
                humains le jus standi et prévoyant un droit strictement interétatique, non
                plus au‑dessus des Etats souverains mais entre eux 104. Il s’est opposé à
                l’idéal d’émancipation des êtres humains et à leur reconnaissance en tant
                que sujets du droit international, les laissant sous le contrôle absolu de
                l’Etat. Or, l’idée de la souveraineté étatique absolue (sur laquelle s’est ali-
                gné le positivisme juridique, inéluctablement asservi au pouvoir), qui a
                abouti à l’irresponsabilité et à la prétendue omnipotence de l’Etat, et n’a
                pas empêché les atrocités successives commises par ce dernier contre des
                êtres humains, a au fil du temps perdu tout fondement, à mesure que les
                conséquences désastreuses de cette distorsion devenaient notoires.
                   66. En vérité, de l’époque des « pères fondateurs » du droit des gens,
                fondé sur la recta ratio, jusqu’à nos jours, la ligne de pensée jusnaturaliste
                en droit international n’a jamais faibli 105 ; elle a surmonté toutes les crises,
                dans sa réaction perpétuelle de la conscience humaine contre les atrocités
                successives commises contre les êtres humains, du fait d’une regrettable
                exploitation de la servilité et de la couardise du positivisme juridique. On
                pourrait soutenir que le monde contemporain est totalement différent de
                celui de l’époque des « pères fondateurs » du droit des gens, qui militaient
                en faveur d’une civitas maxima régie par ce dernier.


                    102 Pour des références à la recta ratio et à la conscience dans la doctrine du milieu du

                XIXe siècle, voir, par exemple, J. J. Burlamaqui, The Principles of Natural and Politic Law
                (réimpr. de la 7e éd.), Columbus, J. H. Riley, 1859, p. 136, 138‑139 et 156‑163.
                    103 C. W. Jenks, The Common Law of Mankind, Londres, Stevens, 1958, p. 66‑69 ;

                voir aussi R.‑J. Dupuy, La communauté internationale entre le mythe et l’histoire, Paris,
                Economica/UNESCO, 1986, p. 164‑165. Il convient ici de rappeler que, suivant un raison-
                nement analogue à celui des Grecs de l’Antiquité et de Cicéron dans la Rome antique,
                Emmanuel Kant avait, en s’opposant au recours à la force, prévenu avec éloquence, dans
                le célèbre essai sur la Paix perpétuelle qu’il avait rédigé la fin du XVIIIe siècle (1795), que
                les êtres humains ne pouvaient être utilisés par les Etats pour commettre des meurtres, ce
                qui ne serait pas conforme au « droit de l’humanité qui réside en notre propre personne » ;
                La paix (Textes choisis, sous la dir. de M. Lequan), Paris, Flammarion, 1998, p. 173‑174.
                    104 P. P. Remec, The Position of the Individual…, op. cit. supra note 98, p. 36‑37.
                    105 Voir J. Maritain, « The Philosophical Foundations of Natural Law », Natural Law

                and World Law — Essays to Commemorate the Sixtieth Birthday of Kotaro Tanaka, Yuhi-
                kaku, Japan Academy, 1954, p. 133‑143.

                                                                                                            66




10 CIJ1192_Ord.indb 129                                                                                           10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                             235

                   67. Même si l’on peut avoir deux visions différentes du monde (nul ne le
                contesterait), il est indéniable que l’aspiration humaine demeure la même, à
                savoir la construction d’un ordre juridique international applicable tant
                aux Etats (et aux organisations internationales) qu’aux personnes, confor-
                mément à certaines normes universelles de justice 106, et se rapportant à
                l’humanité dans son ensemble. Depuis l’influence initiale de la pensée de
                Francisco de Vitoria (supra), un « renouveau ininterrompu » du droit natu-
                rel 107, qui n’a jamais faibli, a de tout temps été observé. Loin de constituer
                un retour au droit naturel classique, il réaffirme ou rétablit une norme de
                justice, entraînant ainsi une remise en cause du droit positif 108 qui tient
                compte de la vision conservatrice et de la dégénérescence du positivisme
                juridique liée au statu quo, dans son asservissement typique au pouvoir.
                   68. Le « renouveau ininterrompu » du droit naturel contribue à la sau-
                vegarde du caractère universel des droits inhérents à l’ensemble des êtres
                humains, dépassant les normes positives autonomes, privées d’universa-
                lité parce qu’elles varient d’un milieu social à un autre. Ces droits univer-
                sels s’opposent aux manifestations arbitraires de la puissance de l’Etat,
                témoignant de l’importance des principes fondamentaux du droit interna-
                tional 109 qui, depuis plus de soixante‑dix ans, ont tant influencé le déve-
                loppement du droit international des droits de l’homme 110.

                   106 A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transformação,

                Rio de Janeiro, Edit. Renovar, 2003, p. 547 ; voir aussi p. 539‑550.
                   107 Comme l’ont reconnu les jusinternationalistes eux‑mêmes : voir, par exemple,

                A. Truyol y Serra, « Théorie du droit international public — Cours général », RCADI
                (1981), vol. 183, p. 142‑143 ; voir aussi J. L. Kunz, « Natural Law Thinking in the Modern
                Science of International Law », American Journal of International Law (1961), vol. 55,
                p. 951‑958, en particulier p. 956. Par ailleurs, la communauté internationale s’est employée
                à faire valoir les intérêts communs supérieurs ; J. A. Carrillo Salcedo, « Derechos Humanos
                y Derecho Internacional », Isegoría — Revista de Filosofía Moral y Política, Madrid (2000),
                vol. 22, p. 75.
                   108 C. J. Friedrich, Perspectiva Histórica da Filosofia do Direito, Rio de Janeiro, Zahar

                Ed., 1965, p. 196‑197, 200‑201 et 207. Pour une étude générale, voir Y. R. Simon, The
                Tradition of Natural Law — A Philosopher’s Reflections (sous la dir. de V. Kuic), N.Y.,
                Fordham University Press, 2000 [rééd.], p. 3‑189.
                   109 Voir A. Truyol y Serra (sous la dir. de), The Principles of Political and International

                Law in the Work of Francisco de Vitoria, Madrid, Ed. Cultura Hispánica, 1946, p. 13‑25,
                29‑32 et 53‑73 ; L. Getino (sous la dir. de), Francisco de Vitoria, Sentencias de Doctrina
                Internacional — Antología, Madrid, Ediciones Fe, 1940, p. 15‑33 et 129‑130 ; A. Pagden et
                J. Lawrance (sous la dir. de), « Introduction », Francisco de Vitoria — Political Writings,
                Cambridge University Press, 1991, p. XIII‑XXIII ; R. Hernández, Francisco de Vitoria,
                Síntesis de Su Vida y Pensamiento, Burgos, Ed. OPE, 1983, p. 27‑32 et 47‑55. S’agissant
                de la pertinence des principes, voir A. A. Cançado Trindade, « Foundations of Interna-
                tional Law : The Role and Importance of Its Basic Principles », XXX Curso de Derecho
                Internacional Organizado por el Comité Jurídico Interamericano (2003), Washington, DC,
                Secrétariat général de l’OEA, 2004, p. 359‑415.
                   110 Voir A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

                vol. III, Porto Alegre, S. A. Fabris Ed., 2003, p. 450‑451 ; voir aussi A. A. Cançado Trin-
                dade, « The Procedural Capacity of the Individual as Subject of International Human
                Rights Law: Recent Developments », Les droits de l’homme à l’aube du XXIe siècle —
                K. Vasak Amicorum Liber, Bruxelles, Bruylant, 1999, p. 521‑544 ; A. A. Cançado Trin-

                                                                                                           67




10 CIJ1192_Ord.indb 131                                                                                          10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                            236

                   69. Sauvegarder et perpétuer l’héritage du jus gentium en mutation
                — comme je m’emploie à le faire depuis des années déjà 111 — revient à
                continuer de préserver la conception universaliste du droit international,
                appliquée au monde dangereux dans lequel nous vivons. Il demeure essen-
                tiel de prendre en considération le droit international objectif et nécessaire,
                émanant de la recta ratio, exprimant des valeurs universelles et faisant pro-
                gresser une vision large de la personnalité juridique internationale (qui
                englobe les êtres humains et l’humanité dans son ensemble) 112 ; cela peut
                ouvrir la voie à un traitement plus adéquat des problèmes auxquels se
                heurte le jus gentium moderne, droit international destiné à l’humanité 113.
                   70. Les Etats ne peuvent exercer de discrimination à l’égard des
                migrants (même sans papiers) ni tolérer des situations défavorables à ces
                derniers ; ils doivent faire en sorte que toute personne, indépendamment
                de son statut migratoire, ait accès à la justice, et ils doivent s’opposer aux
                restrictions successives et systématiques 114. Le droit international contem-
                porain s’en remet aux mécanismes de protection des êtres humains face à
                l’adversité (droit international des droits de l’homme, droit international
                humanitaire, droit international des réfugiés) ainsi qu’à l’application du
                droit des organisations internationales 115, et aux multiples tribunaux
                internationaux œuvrant à la réalisation de la justice 116. Les avancées de

                dade, « As Sete Décadas de Projeção da Declaração Universal dos Direitos Humanos
                (1948‑2018) e a Necessária Preservação de Seu Legado », Revista da Faculdade de Direito
                da UFMG (2018), vol. 73, p. 97‑140.
                    111 Voir A. A. Cançado Trindade, O Direito Internacional em um Mundo em Trans‑

                formação…, op. cit. supra note 106, p. 1040‑1109 ; A. A. Cançado Trindade, « Memo-
                rial por um Novo Jus Gentium, o Direito Internacional da Humanidade », Revista da
                Faculdade de Direito da Universidade Federal de Minas Gerais (2004), vol. 45, p. 17‑36 ;
                A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd. rév., Belo Hori-
                zonte/Brésil, Edit. Del Rey, 2015, p. 3‑789.
                    112 A. A. Cançado Trindade, El Acceso Directo del Individuo a los Tribunales Interna‑

                cionales de Derechos Humanos, Bilbao/Espagne, Universidad de Deusto, 2001, p. 9‑104 ;
                A. A. Cançado Trindade, « A Personalidade e Capacidade Jurídicas do Indivíduo como
                Sujeito do Direito Internacional », Jornadas de Direito Internacional (Mexico, décembre
                2001), Washington, DC, Subsecretaria de Assuntos Jurídicos da OEA, 2002, p. 311‑347 ;
                A. A. Cançado Trindade, « Vers la consolidation de la capacité juridique internationale des
                pétitionnaires dans le système interaméricain des droits de la personne », Revue québécoise
                de droit international (2001), vol. 14, no 2, p. 207‑239.
                    113 Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New

                Jus Gentium, 3e éd. révisée, op. cit. supra note 8, p. 1‑655.
                    114 F. Crépeau, Droit d’asile — De l’hospitalité aux contrôles migratoires, Bruxelles,

                Bruylant, 1995, p. 17‑353 ; F. Rigaux, « L’immigration : droit international et droits fonda-
                mentaux », Les droits de l’homme au seuil du troisième millénaire — Mélanges en hommage à
                P. Lambert, Bruxelles, Bruylant, 2000, p. 693‑696 ; voir aussi p. 707‑708, 710‑713, 717‑720
                et 722 ; pour une étude générale, voir A. A. Cançado Trindade et J. Ruiz de Santiago, La
                Nueva Dimensión de las Necesidades de Protección del Ser Humano en el Inicio del Siglo
                XXI, 3e éd., San José du Costa Rica, HCR, 2004, p. 27‑127.
                    115 A propos de ce dernier, voir A. A. Cançado Trindade, Direito das Organizações

                Internacionais, 6e éd., Belo Horizonte/Brésil, Edit. Del Rey, 2014, p. 1‑846.
                    116 Voir A. A. Cançado Trindade, « La perspective transatlantique : la contribution de

                l’œuvre des cours internationales des droits de l’homme au développement du droit public

                                                                                                          68




10 CIJ1192_Ord.indb 133                                                                                         10/08/21 10:34

                                 conseil de l’oaci (op. ind. cançado trindade)                                   237

                l’ordre juridique international traduisent la sensibilité de la conscience
                humaine à la nécessité de promouvoir le bien commun et la justice.
                   71. La connaissance et le respect des principes fondamentaux du droit
                international sont essentiels à la primauté des droits. Les tenants du posi-
                tivisme ont fait l’amalgame entre les principes et les normes qui en éma-
                nent, confondant l’être (Sein) et le devoir‑être (Sollen). Ils ont opté pour
                une vision statique du monde, faisant totalement abstraction de sa dimen-
                sion temporelle ; de plus, ils ont dissocié le droit d’autres domaines de la
                connaissance humaine. Les positivistes et les « réalistes » sont hélas nom-
                breux de nos jours, ce qui explique le déclin inquiétant constaté en ce qui
                concerne la culture de la connaissance du droit. Ils ne tiennent aucun
                compte du fait que le recours à la force se propage comme une onde de
                choc, entraînant la décomposition du tissu social et de graves violations
                des droits de l’homme et du droit international humanitaire 117, et ouvre
                ainsi des plaies dont la cicatrisation nécessitera plusieurs générations.
                   72. L’on ne peut tout bonnement recourir à la violence en suivant ses
                propres méthodes 118. Le positivisme et le « réalisme » juridiques sont mal-
                heureusement toujours asservis au pouvoir, incapables de comprendre et
                d’accepter les profondes transformations que connaît le droit internatio-
                nal contemporain dans sa quête de réalisation des impératifs de la justice.
                Or, chaque fois que l’on a négligé cela, les résultats ont été désastreux.
                L’émancipation des personnes humaines vis‑à‑vis de leur propre Etat et
                celle des peuples en droit des gens se sont produites avant que les positi-
                vistes et les « réalistes » ne perdent de vue cette évolution, prétendant à
                tort que la réalité qu’ils appréhendaient était permanente et inévitable ; le
                fait est que, perplexes face aux changements, ils ont été contraints de pas-
                ser d’un instant historique à un autre, totalement différent.
                   73. A mes yeux, leur erreur élémentaire a été de méconnaître les prin‑
                cipes 119, qui se trouvent aux fondements de tout système juridique (natio-
                nal ou international), éclairant et encadrant le nouvel ordre juridique
                dans sa quête d’une réalisation de la justice. Je me permets de rappeler ici
                que, comme Jacques Maritain l’avait souligné à juste titre dès 1940, il
                convient de garder à l’esprit la dimension temporelle des faits sociaux et
                les impératifs de l’éthique et de la justice, ainsi que les principes généraux

                international », La Convention européenne des droits de l’homme a 50 ans — Bulletin d’infor‑
                mation sur les droits de l’homme, no 50 (numéro spécial), Strasbourg, Conseil de l’Europe,
                2000, p. 8‑9.
                    117 Voir G. Abi‑Saab, « Les protocoles additionnels, 25 ans après », Les nouvelles fron‑

                tières du droit international humanitaire (sous la dir. de J.‑F. Flauss), Bruxelles, Bruylant,
                2003, p. 33‑36 ; Y. Sandoz, « L’applicabilité du droit international humanitaire aux actions
                terroristes », ibid., p. 71‑72.
                    118 J. Pictet, The Principles of International Humanitarian Law, 1re éd., Genève, CICR,

                1966, p. 36.
                    119 Les positivistes et les « réalistes » n’ont pas résisté à la tentation d’afficher la fierté que

                leur inspirait leur méthode, consistant en une simple observation des faits, sans se rendre
                compte que leur sens du « pragmatisme » dénué de principes directeurs trahissait son côté
                sinistre (comme l’avait prévenu Bertrand Russell, Sceptical Essays, Londres, Routledge, 1993
                [réimpr.], p. 49), ce qui a souvent conduit à des abus et à des actes d’une extrême violence.

                                                                                                                   69




10 CIJ1192_Ord.indb 135                                                                                                   10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                             238

                du droit (les principes du droit naturel) 120, afin de construire un nouvel
                ordre juridique international opposé à la violence et au recours à la force.
                   74. Le positivisme volontariste a été incapable d’expliquer le processus
                de formation des normes du droit international général. Quant aux « réa-
                listes », ils ont mis l’accent sur le seul comportement des Etats (même
                lorsqu’il était illicite) en tant que « facteur permanent » — comme l’a cri-
                tiqué Hersch Lauterpacht —, ce qui les a rapidement conduits à « désap-
                prouver » l’idée de la sécurité collective, au début de l’ère de l’ONU ; ils ne
                savaient voir que les intérêts et les avantages, et ne semblaient pas croire
                en la raison humaine, la recta ratio, ni même en la capacité des êtres
                humains à tirer des enseignements de l’expérience historique 121.


                          VII. La conscience juridique universelle dans le rejet
                                du volontarisme et des « contre‑mesures »

                   75. Pour ceux qui se consacrent au droit des gens, il est devenu évident
                que l’on ne peut aborder comme il se doit les fondements et la validité de
                cette discipline qu’à partir de la conscience juridique universelle, conformé-
                ment à la recta ratio. Selon moi, la véritable pensée jusinternationaliste
                considère le droit international comme étant doué d’une valeur intrin-
                sèque qui lui est propre et, partant, comme étant assurément supérieur à
                un simple droit « volontaire » : il tire son autorité de la recta ratio elle‑même
                (est dictatum rectae rationis), qui a toujours appelé à un droit des gens
                véritablement universel.
                   76. Comme nous venons de le voir (sixième partie, supra), il ressort de
                l’évolution proprement dite du droit des gens que la conscience humaine
                (recta ratio) prime la « volonté » 122 (supra). En revanche, le positivisme
                juridique privilégie de manière statique la « volonté » des Etats. En tant
                que sujet de droit international, l’humanité ne saurait être considérée
                limitativement du seul point de vue des Etats ; force est de reconnaître les
                limites de ces derniers dans l’optique de l’humanité, celle‑ci constituant
                aussi un sujet de droit international contemporain.
                   77. Il est clair que la conscience humaine prévaut largement sur la
                « volonté ». L’émergence, la formation, le développement et l’expansion
                du droit des gens sont fondés sur la recta ratio et guidés par les principes
                généraux du droit ainsi que par les valeurs humaines. Le droit et la justice
                sont interdépendants ; ils évoluent de conserve. Il est regrettable que la
                grande majorité des praticiens du droit international surestime la

                   120 J. Maritain, De la justice politique — Notes sur la présente guerre, Paris, Libr. Plon,

                1940, p. 36‑37, 40‑41, 44‑45, 88, 90‑91, 106‑107 et 112‑114.
                   121 H. Lauterpacht, « On Realism, Especially in International Relations », International

                Law Being the Collected Papers of Hersch Lauterpacht, vol. 2, première partie, Cambridge
                University Press, 1975, p. 53, 57‑62 et 61‑65.
                   122 Pour une étude récente, voir A. A. Cançado Trindade, « A Consciência sobre a

                Vontade: Os Tribunais Internacionais e a Humanização do Direito Internacional », Revista
                da Faculdade de Direito da UFMG (2018), vol. 73, p. 827‑860.

                                                                                                           70




10 CIJ1192_Ord.indb 137                                                                                          10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                 239

                 « volonté » des parties en litige, sans se rendre compte de l’importance des
                 principes fondamentaux et des valeurs humaines supérieures.
                    78. Le volontarisme et le positivisme ont en soi desservi le droit inter-
                national. Les « contre‑mesures » constituent un exemple de la déconstruc-
                tion qui en résulte, et qui ne devrait pas avoir sa place dans la pratique
                juridique. Il est regrettable que, comme on l’a vu (supra), les Etats appe-
                lants aient invoqué de prétendues « contre‑mesures » tant en l’affaire de
                 l’Appel concernant la compétence du Conseil de l’OACI en vertu de
                ­l’article II, section 2, de l’accord de 1944 relatif au transit des services
                 aériens internationaux (ICAOB) qu’en l’affaire de l’Appel concernant la
                 compétence du Conseil de l’OACI en vertu de l’article 84 de la convention
                 relative à l’aviation civile internationale (ICAOA) — c’est là une démarche
                 qui aurait pu et dû être évitée et qui ne doit pas se reproduire.


                              VIII. L’interdépendance du droit et de la justice :
                          principes juridiques généraux aux fondements du nouveau
                                                 jus gentium

                   79. J’en viens maintenant à quelques points interdépendants qu’il me
                reste à traiter ici afin de compléter les considérations qui précèdent, à
                savoir : premièrement, les considérations élémentaires d’humanité dans le
                corpus juris gentium ; deuxièmement, les souffrances humaines et la néces-
                sité de protéger les victimes ; et, troisièmement, l’interdépendance du droit
                et de la justice guidant la construction jurisprudentielle. Après tout, au
                juriste est réservé un rôle d’une importance capitale dans le renforcement
                en cours de la construction, conformément à la recta ratio, du nouveau
                jus gentium de notre époque, le droit universel destiné à l’humanité 123.

                  1. Considérations élémentaires d’humanité dans le corpus juris gentium
                   80. Comme on l’a vu, deux raisonnements (juridiques) se dégagent de la
                perspective historique : l’un sensible aux principes et aux valeurs, à l’inter-
                dépendance inéluctable du droit et de la justice ; l’autre sensible à l’autorité
                et à l’imposition ou au contrôle, à l’interdépendance inéluctable du droit et
                du pouvoir. Le droit des gens, avec le leitmotiv que je rappelle depuis tant
                d’années, constitue un corpus juris gentium qui guide aujourd’hui conjoin-
                tement le droit et la justice en vue de satisfaire aux besoins et aux aspira-
                tions des êtres humains, des peuples et de l’humanité dans son ensemble.
                Au vu de l’expérience acquise au cours des dernières décennies, il n’y a
                aucune raison de se limiter au droit (international) positif. La commu-
                nauté internationale ne peut faire abstraction des valeurs universelles.



                   123 Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New

                Jus Gentium, 3e éd. rév., op. cit. supra note 8, p. 1‑655.

                                                                                                71




10 CIJ1192_Ord.indb 139                                                                               10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                        240

                   81. La traditionnelle perspective interétatique du droit international a
                assurément été transcendée, avec l’expansion de la personnalité juridique
                internationale qui englobe aujourd’hui, outre les Etats, les organisations
                internationales, les personnes et les peuples, ainsi que l’humanité. Les
                conditions sont donc réunies pour poursuivre la construction d’un nou-
                veau jus gentium en tenant compte, afin d’y répondre, des besoins et aspi-
                rations sociaux de la communauté internationale (civitas maxima
                gentium), de l’humanité tout entière. Il est en outre essentiel de recon-
                naître l’importance que revêtent les principes fondamentaux du droit
                international, à la lumière de la conception universelle du droit des gens.
                   82. Le droit international contemporain atteste que la communauté
                internationale dans son ensemble se soucie bien légitimement des condi-
                tions de vie des personnes dans le monde entier. Ce nouveau jus gentium
                moderne renferme les considérations élémentaires d’humanité présentes
                dans l’intégralité du corpus juris du droit international contemporain,
                reflétant l’humanisation de ce dernier 124. Cette évolution, qui s’inscrit
                dans le cadre de l’universalisation et de l’humanisation continues du droit
                des gens, est fidèle à la pensée des « pères fondateurs » de la discipline
                (supra), qui est aujourd’hui sensible aux besoins et aspirations de la com-
                munauté internationale, ainsi que de l’humanité dans son ensemble.

                     2. Les souffrances humaines et la nécessité de protéger les victimes
                   83. Le droit des gens en évolution ne peut faire abstraction de la
                cruauté humaine, puisqu’il doit protéger ceux qui subissent injustice et
                souffrances. A cet égard, je me permets de rappeler que, au milieu du
                XXe siècle, peu après la Seconde Guerre mondiale, l’éminent historien
                Arnold Joseph Toynbee a fait observer que les œuvres des artistes et des
                hommes de lettres « dur[ai]ent davantage que les actes des hommes d’af-
                faires, des soldats et des hommes d’Etat », relevant en outre que
                      « [l]es ombres d’Agamemnon et de Périclès hant[ai]ent le monde
                      vivant d’aujourd’hui grâce aux mots magiques d’Homère et de Thu-
                      cydide… L’expérience que nous étions en train d’avoir dans notre
                      monde, Thucydide l’avait déjà eue dans le sien… [A] travers leur
                      propre expérience, les prophètes anticipèrent sur Eschyle en décou-
                      vrant que la connaissance vient par la souffrance — découverte que
                      notre temps aussi nous a appris à faire… [D]es civilisations s’élèvent
                      et tombent, et tout en tombant en font surgir d’autres. » 125




                    124 Voir A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd. rév.,

                op. cit. supra note 111, p. 3‑789.
                    125 A. J. Toynbee, La civilisation à l’épreuve, Paris, Gallimard, 1951, p. 13, 15‑16

                et 23‑24.

                                                                                                      72




10 CIJ1192_Ord.indb 141                                                                                     10/08/21 10:34

                                  conseil de l’oaci (op. ind. cançado trindade)                  241

                  84. Prévenant que « la bombe atomique et nos nombreuses nouvelles
                autres armes de mort [étaie]nt capables de balayer, dans une autre guerre,
                non seulement les belligérants, mais l’ensemble de la race humaine » 126,
                Toynbee a ajouté ce qui suit :
                             « Dans chacune de[s] civilisations, l’homme … essaie de s’élever
                          au‑dessus de la simple humanité … vers quelque forme plus haute de
                          vie spirituelle… [L]e but … n’a jamais été atteint par aucune société
                          humaine. Il a peut‑être été atteint par des individus hommes ou
                          femmes… Mais s’il y a eu quelques rares hommes ou femmes ainsi trans-
                          figurés, il n’y a jamais rien eu de semblable en tant que société civilisée.
                          La civilisation, telle que nous la connaissons, est un mouvement et non
                          pas une condition, elle est un voyage et non pas un port. Aucune civili-
                          sation connue n’a encore jamais atteint le but de la civilisation. » 127
                   85. Toynbee déplorait ensuite que « [c]es contradictions et paradoxes
                de la vie du monde » de cette époque semblaient constituer des « symp-
                tômes d’une sérieuse maladie sociale et spirituelle » 128, avant de conclure
                que « les seuls dangers menaçant l’homme … [étaie]nt] venus de l’homme
                lui‑même » ; après tout, la vérité que nous devons voir en face est que, « en
                ce monde, nous faisons effectivement notre éducation par la douleur », et
                que « la vie en ce monde n’est pas une fin en soi et par soi » 129. Telles
                étaient ses paroles en 1948, en tant qu’historien éminent et sensible. Le
                droit des gens avait alors déjà commencé à défendre les droits des êtres
                humains également au niveau international.
                   86. De fait, je me permets de rappeler que, toujours en 1948, le droit
                des gens lui‑même a témoigné d’un souci de l’humanité, comme l’illustre
                l’adoption successive de différents instruments, parmi lesquels la Déclara-
                tion américaine des droits et devoirs de l’homme de l’Organisation des
                Etats américains (OEA) (le 2 mai 1948), la convention des Nations Unies
                pour la prévention et la répression du crime de génocide (le 9 décembre
                1948) et la Déclaration universelle des droits de l’homme (adoptée par les
                Nations Unies le 10 décembre 1948). Le droit international des droits de
                l’homme voyait enfin le jour, renforçant à compter de ces instants histo-
                riques la position des êtres humains et leurs droits inhérents dans le cor‑
                pus juris gentium.

                    3. L’interdépendance du droit et de la justice guidant la construction
                                             jurisprudentielle
                   87. Au fil du temps a perduré la nécessité d’éviter la voie d’une disso-
                ciation indue et regrettable entre droit et justice, sur laquelle les tenants du
                positivisme juridique s’étaient engagés (summum jus, summa injuria).

                    126 A. J. Toynbee, op. cit. supra note 125, p. 34‑35.
                    127 Ibid., p. 66.
                    128 Ibid., p. 176.
                    129 Ibid., p. 177 et 278‑279.



                                                                                                   73




10 CIJ1192_Ord.indb 143                                                                                  10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                                242

                D’un point de vue historique, je souhaite rappeler ici que, en son temps,
                Simone Weil avait, dans certaines des dernières pages rédigées avant son
                décès prématuré (Ecrits de Londres/Escritos de Londres, 1943), relevé que
                les Grecs de l’Antiquité, qui n’étaient pas familiers avec la notion de droit
                (pour laquelle ils ne trouvaient pas de mot), s’étaient concentrés à la place
                sur la justice 130.
                   88. Près de dix ans plus tôt, Simone Weil avait rédigé son ouvrage
                Réflexions sur les causes de la liberté et de l’oppression sociale (1934), dans
                lequel elle prévenait, après avoir rappelé les enseignements figurant dans
                L’Iliade d’Homère (VIIIe siècle av. J.‑C.), que « le mal essentiel de l’huma-
                nité » était « la substitution des moyens aux fins » ; elle relevait ensuite que,
                ainsi dénaturée, l’histoire humaine devenait « asservissement » et que
                pareille oppression ne présentait « rien de providentiel », mais reflétait une
                lutte de pouvoir mêlant étroitement construction et destruction 131
                (p. 41‑43 et 46). Simone Weil faisait également valoir ceci :


                         « Toute société oppressive est cimentée par cette religion du
                      ­ ouvoir, qui fausse tous les rapports sociaux en permettant aux puis-
                      p
                      sants d’ordonner au‑delà de ce qu’ils peuvent imposer ; il n’en
                      est autrement que dans les moments d’effervescence populaire,
                      moments où au contraire tous, esclaves révoltés et maîtres menacés,
                      oublient combien les chaînes de l’oppression sont lourdes et
                      solides. » 132
                  89. Aujourd’hui encore, les tenants du positivisme juridique ne
                semblent pas avoir même conscience des dangers que pose le déséquilibre
                entre le droit et la justice dans leur propre perspective. Ils ne voient que le
                premier — le droit — dans leur asservissement caractéristique au pouvoir
                établi. Les résultats ont été regrettables, pour ne pas dire tragiques. Tous
                ceux qui se consacrent au droit international dans son universalité se
                sentent tenus de veiller constamment à ce que le droit et la justice ne soient
                nullement dissociés car ils sont interdépendants et progressent de conserve.
                Après tout, c’est dans la pensée jusnaturaliste que la notion de justice a

                    130 S. Weil, Escritos de Londres y Ultimas Cartas [Ecrits de Londres et dernières lettres,

                1942‑1943], Madrid, Ed. Trotta, 2000, p. 27‑28, 31, 58 et 180. Compte tenu de la « souf-
                france injustement infligée » aux personnes, il est nécessaire que chacune d’elles évite le mal
                et conserve le bien dans son âme, se tienne à l’écart de l’injustice, et maintienne et trans-
                mette respectueusement la justice ; ibid., p. 50.
                    131 S. Weil, Réflexions sur les causes de la liberté et de l’oppression sociale [1934], Paris,

                Gallimard, 1955, p. 41‑43 et 46 (analyse de l’oppression) ; S. Weil, Reflexões sobre as
                Causas da Liberdade e da Opressão Social [1934], Lisbonne, Antígona Ed., 2017, p. 51‑54
                et 57‑58 (analyse de l’oppression).
                   132 S. Weil, Réflexions sur les causes de la liberté et de l’oppression sociale, op. cit. supra

                note 131, p. 45‑46 ; voir aussi S. Weil, Reflexões sobre as Causas da Liberdade e da Opressão
                Social, op. cit. supra note 131, p. 57.

                                                                                                              74




10 CIJ1192_Ord.indb 145                                                                                              10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                            243

                toujours occupé une place centrale, guidant le droit dans son ensemble.
                Selon moi, la justice se trouve, en somme, au commencement de tout
                droit, dont elle constitue de surcroît la fin ultime 133.
                   90. Le droit des gens ne peut être dûment examiné que s’il est tenu
                compte de ses fondements, ainsi que de ses principes de base qui
                imprègnent l’ensemble de son corpus juris, conformément à la philosophie
                du droit naturel 134. Cette idée a été soutenue, au fil des décennies, notam-
                ment par la doctrine de droit international latino‑américaine la plus éclai-
                rée, de ses premières manifestations au XIXe siècle 135 jusqu’à notre
                époque, alors que s’achève la deuxième décennie du XXIe siècle 136. Ainsi
                que je l’ai affirmé au long des ans, les principes fondamentaux expriment
                les valeurs et fins ultimes de l’ordre juridique international
                      « afin de le guider et de le protéger contre les incohérences de la pra-
                      tique des Etats, et de satisfaire aux besoins de la communauté inter-
                      nationale elle‑même 137. Les principes mentionnés, en ce qu’ils
                      émanent de la conscience humaine et non de la « volonté » d’Etats,
                      traduisent l’idée d’une justice objective (dans la droite ligne de la pen-
                      sée jusnaturaliste), au profit de la communauté internationale dans
                      son ensemble. » 138
                  91. Cela fait en effet des années que je défends cette position dans la
                jurisprudence de la Cour. Il y a dix ans, dans la longue opinion indivi-
                duelle que j’ai jointe à l’avis consultatif donné par cette juridiction le
                22 juillet 2010 sur la question de la Conformité au droit international de la
                déclaration unilatérale d’indépendance relative au Kosovo, j’avais ainsi
                notamment insisté sur la pertinence des principes du droit international
                dans le cadre du droit de l’ONU, et en lien avec les fins humaines de l’Etat
                (avis consultatif, C.I.J. Recueil 2010 (II), p. 594‑607, par. 177‑211), en
                précisant qu’ils permettent également de dépasser le paradigme stricte-
                ment interétatique en droit international contemporain. Je l’ai réaffirmé

                    133 A. A. Cançado Trindade, « Reflexiones sobre la Presencia de la Persona Humana en

                el Contencioso Interestatal ante la Corte Internacional de Justicia: Desarrollos Recientes »,
                Anuario de los Cursos de Derechos Humanos de Donostia‑San Sebastián, Universidad del
                País Vasco (2017), vol. 17, p. 223‑271.
                    134 A. A. Cançado Trindade, Princípios do Direito Internacional Contemporâneo, 2e éd.

                rév., op. cit. infra note 138, p. 451.
                    135 Andrés Bello, Principios de Derecho Internacional, 3e éd., Paris, Libr. de Garnier

                Hermanos, 1873, p. 11‑12 (la raison, à la lumière de l’expérience, et compte tenu du bien
                commun).
                    136 A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd. rév., Belo

                Horizonte/Brésil, Edit. Del Rey, 2015, ch. I, p. 3‑27 (la recta ratio aux fondements du jus
                gentium en tant que droit international destiné à l’humanité).
                    137 A. A. Cançado Trindade, « Foundations of International Law: The Role and

                Importance of Its Basic Principles », XXX Curso de Derecho Internacional Organizado por
                el Comité Jurídico Interamericano (2003), Washington, DC, secrétariat général de l’OEA,
                2004, p. 367.
                    138 A. A. Cançado Trindade, Princípios do Direito Internacional Contemporâneo, 2e éd.

                rév., Brasília, FUNAG, 2017, p. 452.

                                                                                                          75




10 CIJ1192_Ord.indb 147                                                                                         10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                             244

                récemment, dans l’opinion individuelle que j’ai jointe à l’avis consultatif
                donné par la Cour le 25 février 2019 sur les Effets juridiques de la sépara‑
                tion de l’archipel des Chagos de Maurice en 1965 (avis consultatif, C.I.J.
                Recueil 2019 (I), p. 248, par. 292).
                   92. En une autre occasion, dans ma longue opinion dissidente jointe à
                l’arrêt rendu le 1er avril 2011 en l’affaire relative à l’Application de la
                convention internationale sur l’élimination de toutes les formes de discrimi‑
                nation raciale (Géorgie c. Fédération de Russie) — dans lequel la Cour
                s’est déclarée incompétente —, j’avais aussi vivement critiqué la « concep-
                tion volontariste dépassée » (privilégiant le consentement étatique) de la
                Cour et appelé l’attention sur les « impératifs de réalisation de la justice
                au niveau international » (exceptions préliminaires, arrêt, C.I.J.
                Recueil 2011 (I), p. 257, par. 44, et voir p. 294, par. 127). Après avoir
                traité la nécessité « de dépasser les vicissitudes de la « volonté » des Etats »
                (ibid., p. 314, par. 188‑189), j’avais mis en exergue l’importance des prin-
                cipes généraux du droit et des valeurs fondamentales, qui priment large-
                ment ledit consentement (ibid., p. 316, par. 194) 139.
                   93. J’avais également dit que la Cour aurait dû interpréter la clause
                compromissoire (art. 22) de la convention en cause en tenant compte de
                la nature et du contenu matériel de cet instrument, ainsi que de son objet
                et de son but, en tant que traité relatif aux droits de l’homme (ibid.,
                p. 265‑291, par. 64‑118) ; en ne le faisant pas, la Cour n’a pas favorisé la
                réalisation de la justice dans cette affaire. Or, comme je l’ai souligné dans
                un cours dispensé à l’Académie de droit international de La Haye en
                2017, « la position fondamentale d’un tribunal international ne peut être
                que principiste, sans faire de concessions injustifiées au volontarisme des
                Etats » 140. En outre, les principes généraux du droit international éclairent
                et encadrent les normes et règles du droit des gens, « étant une manifesta-
                tion de la conscience juridique universelle ; dans le jus gentium en évolu-
                tion, les considérations fondamentales de l’humanité jouent un rôle de la
                plus haute importance » 141.
                   94. Plus récemment, la question est réapparue à propos de l’interdé-
                pendance du droit et de la justice guidant la construction jurispruden-
                tielle. Dans ma longue opinion individuelle jointe à l’avis consultatif
                précité du 25 février 2019 sur les Effets juridiques de la séparation de l’ar‑
                chipel des Chagos de Maurice en 1965, j’ai notamment vivement critiqué

                    139 Par exemple le principe fondamental d’égalité et de non‑discrimination, qui fait

                partie du domaine du jus cogens (par. 195). Dans la même opinion dissidente, j’ai égale-
                ment rappelé que certains des véritables prima principia confèrent à l’ordre juridique inter-
                national son inéluctable dimension axiologique, révèlent les valeurs qui inspirent le corpus
                juris de celui‑ci et, en fin de compte, en fournissent les fondements mêmes. Les prima prin‑
                cipia constituent le substratum de cet ordre, véhiculant l’idée d’une justice objective (propre
                au droit naturel) (par. 209 et 211‑214).
                    140 A. A. Cançado Trindade, « Les tribunaux internationaux et leur mission commune

                de réalisation de la justice : développements, état actuel et perspectives », RCADI (2017),
                vol. 391, p. 61.
                    141 Ibid., p. 59.



                                                                                                            76




10 CIJ1192_Ord.indb 149                                                                                           10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                             245

                toute tentative de limiter la signification et le champ d’application des
                principes généraux de droit, précisant ce qui suit :
                         « A mon sens, la qualification des « principes généraux de droit
                      reconnus par les nations civilisées », à l’alinéa c) du paragraphe 1 de
                      l’article 38 du Statut de la CPJI/CIJ, a été ajoutée par distraction,
                      sans réflexion ni le moindre esprit critique. En effet, aussi bien en
                      1920 qu’en 1945, voire de nos jours, il était et reste impossible de
                      déterminer quelles sont les « nations civilisées ». Aucun pays ne peut
                      se considérer comme « civilisé » par essence ; il est seulement possible
                      d’identifier les pays qui se conduisent de façon « civilisée » dans une
                      situation donnée et à cette occasion uniquement.
                         A mon avis, cette qualification a été ajoutée à l’article 38 du Statut
                      de la CPJI en 1920 par léthargie intellectuelle, et a été maintenue dans
                      le Statut de la CIJ en 1945 jusqu’à nos jours (début 2019) par inertie
                      mentale et manque d’esprit critique. Nous devons vraiment faire
                      montre de plus de courage et d’humilité en ce qui concerne notre
                      condition humaine, surtout au vu de notre tristement célèbre propen-
                      sion à la cruauté sans limites. En effet, des pièces d’Eschyle aux drames
                      contemporains, l’existence humaine a toujours été marquée du sceau
                      du tragique. C’est pourquoi il est impossible de parler de nations “civi-
                      lisées” en soi, mais seulement de pays qui se conduisent de façon “civi-
                      lisée” dans une situation donnée et à cette occasion uniquement. » 142
                      (Avis consultatif, C.I.J. Recueil 2019 (I), p. 248‑249, par. 293‑294.)
                   95. Très récemment, en l’affaire relative à l’Application de la convention
                internationale pour la répression du financement du terrorisme et de la
                convention internationale sur l’élimination de toutes les formes de discrimi‑
                nation raciale (Ukraine c. Fédération de Russie), j’ai souligné ce qui suit
                dans mon opinion individuelle :
                         « La prééminence de la personne humaine sur l’Etat ressort claire-
                      ment des écrits des « pères fondateurs » du droit des gens, déjà atten-
                      tifs à la nécessité de voir réparer tout tort causé à la personne
                      humaine. Ce souci de justice trouve expression dans la littérature des
                      « pères fondateurs » du XVIe siècle, à savoir Francisco de Vitoria
                      (Relectio De Indis, 1538‑1539) 143 ; Juan de la Peña (De Bello contra

                   142 Les pays « civilisés » peuvent être définis comme ceux qui respectent et protègent

                pleinement le libre et plein exercice des droits des personnes et des peuples qui se trouvent
                sous leurs juridictions respectives, mais dans la mesure que revêtent ce respect et cette
                protection et tant qu’ils perdurent — ce qui est, finalement, le meilleur critère pour juger du
                degré de « civilisation » atteint ; A. A. Cançado Trindade, Tratado de Direito Internacional
                dos Direitos Humanos, vol. II, op. cit. supra note 77, p. 344.
                   143 Déjà dans ses ouvrages de pionnier, Francisco de Vitoria considérait que le droit

                des gens venait réglementer une communauté internationale (totus orbis) d’êtres humains
                organisés socialement en Etats naissants et composant l’humanité ; la réparation des viola-
                tions de leurs droits traduisait une nécessité internationale voulue par le droit des gens, les
                mêmes principes de justice s’appliquant de la même manière aux Etats et aux individus et
                populations qui constituent ceux‑ci. Voir A. A. Cançado Trindade, « Totus Orbis : A Visão

                                                                                                            77




10 CIJ1192_Ord.indb 151                                                                                           10/08/21 10:34

                                conseil de l’oaci (op. ind. cançado trindade)                              246

                      Insulanos, 1545) ; Bartolomé de Las Casas (De Regia Potestate,
                      1571) ; Juan Roa Dávila (De Regnorum Justitia, 1591) ; et Albe-
                      rico Gentili (De Jure Belli, 1598).
                         On retrouve également l’expression de ce souci de réparation dans
                      les ouvrages des « pères fondateurs » du XVIIe siècle, à savoir
                      Juan Zapata y Sandoval (De Justitia Distributiva et Acceptione Per‑
                      sonarum ei Opposita Disceptatio, 1609) ; Francisco Suárez (De Legi‑
                      bus ac Deo Legislatore, 1612) ; Hugo Grotius (De Jure Belli ac Pacis,
                      1625, livre II, chap. 17) ; et Samuel Pufendorf (Elementorum Jurispru‑
                      dentiae Universalis — Libri Duo, 1672 ; et Les Droits de l’Homme du
                      citoyen, tels qu’ils lui sont prescrits par la loi naturelle, 1673), sans
                      oublier les écrits d’autres penseurs du XVIIIe siècle. » (Exceptions
                      préliminaires, arrêt, C.I.J. Recueil 2019 (II), p. 640, par. 40‑41.)

                   96. Nous avons aujourd’hui la chance de vivre à l’ère des tribunaux
                internationaux, créés aux fins de la mission commune de réalisation de la
                justice. Dépassant une conception étatique volontariste obsolète, ces juri-
                dictions contribuent à l’expansion des compétence, responsabilité, per-
                sonnalité et capacité internationales, dans l’intérêt de l’humanité, ainsi
                que je l’ai souligné au fil des ans dans mes écrits successifs 144. Les avan-
                cées ayant été accomplies jusqu’à présent n’auraient pu l’être si l’on avait
                ignoré que la conscience humaine primait la « volonté ».
                   97. Je me permets en outre de rappeler ici que, selon moi, en plus d’être
                habilité à régler des différends, un tribunal international peut dire le
                droit (juris dictio), en gardant à l’esprit que le droit des gens contempo-
                rain s’applique directement aux Etats, organisations internationales,
                peuples et personnes, ainsi qu’à l’humanité 145. Il ne faut pas perdre de
                vue que
                      « [l]e travail des tribunaux internationaux contemporains peut donc
                      être apprécié de la perspective des justiciables eux‑mêmes 146. Dans la
                      quête de leur mission commune, des avancées rassurantes ont été
                      accomplies … toujours de la perspective des justiciables. Il y a là un
                      développement actuel très significatif, qui émane de l’éveil de la


                Universalista e Pluralista do Jus Gentium : Sentido e Atualidade da Obra de Francisco de
                Vitoria », Revista da Academia Brasileira de Letras Jurídicas, Rio de Janeiro (2008), vol. 24,
                note 32, p. 197‑212.
                    144 Pour une étude générale récente, voir A. A. Cançado Trindade, Os Tribunais Inter‑

                nacionais e a Realização da Justiça, 3e éd. rév., Belo Horizonte/Brésil, Edit. Del Rey, 2019,
                p. 3‑514, et la riche bibliographie qui y figure ; voir aussi, entre autres, A. A. Cançado Trin-
                dade, « A Consciência sobre a Vontade: Os Tribunais Internacionais e a Humanização
                do Direito Internacional », Revista da Faculdade de Direito da UFMG (2018), vol. 73,
                p. 827‑860.
                    145 Voir A. A. Cançado Trindade, « Les tribunaux internationaux et leur mission

                commune de réalisation de la justice : développements, état actuel et perspectives », op. cit.
                supra note 140, p. 62 et 68 ; voir aussi p. 95‑96.
                    146 Ibid.



                                                                                                             78




10 CIJ1192_Ord.indb 153                                                                                            10/08/21 10:34

                                  conseil de l’oaci (op. ind. cançado trindade)                        247

                          conscience humaine à son importance ; et comme je l’ai souligné au
                          fil des ans, la conscience humaine est la source matérielle ultime de
                          tout droit…
                             La coexistence, dans le droit international contemporain, de multiples
                          tribunaux internationaux a considérablement élargi le nombre de justi‑
                          ciables, dans toutes les parties du monde, même dans les conditions les
                          plus défavorables… L’opération coordonnée et harmonieuse des tribu-
                          naux internationaux contemporains est un signe de notre époque … et
                          de l’espoir dans la construction d’un monde avec plus de justice. » 147
                    98. Les fondements du droit international émanent en effet clairement
                 de la conscience humaine, conscience juridique universelle, et non de la
                 prétendue « volonté » d’Etats individuels. De nos jours, le règlement judi-
                ciaire s’applique de manière significative à tous les domaines du droit
                international contemporain, et le fait que la coexistence actuelle de tribu-
                naux internationaux a considérablement accru le nombre de justiciables
                dans toutes les parties du monde, y compris dans les conditions les plus
                défavorables, constitue une étape essentielle et indispensable à la réalisa-
                tion de la justice au niveau international 148.
                    99. De fait, dans sa jurisprudence, la Cour n’a pas accordé une atten-
                 tion suffisante aux principes généraux du droit ; selon moi, elle a indû-
                ment fait grand cas du « consentement » de l’Etat, attitude que je n’ai
                 cessé de critiquer. A mon sens, lesdits principes se trouvent aux fonde-
                 ments mêmes du droit international, en ce qu’ils sont essentiels à la réali-
                 sation de la justice. Au surplus, à notre époque, même les difficultés
                 rencontrées par la Cour dans ses travaux en des affaires données devraient
                 être considérées dans le cadre plus large comprenant, outre l’expansion de
                 la compétence internationale, l’expansion concomitante de la personnalité
                juridique internationale ainsi que de la responsabilité internationale, et les
                mécanismes de mise en œuvre de cette dernière.
                    100. Cette expansion (de la compétence internationale, des personnalité
                et capacité juridiques internationales, et de la responsabilité internationale),
                qui est caractéristique de notre époque, vient quant à elle favoriser
                ­l’encourageant processus historique en cours de l’humanisation du droit
                 international 149. Il y a eu des affaires en lesquelles de véritables avancées ont
                 été réalisées, ce qui imposait de surmonter certaines difficultés persistantes 150,


                    147 Cf. op. cit. supra note 140, p. 70‑71.
                    148 Ibid., p. 94 et 101.
                   149 Voir A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd. rév.,

                op. cit. supra note 111, p. 3‑789 ; A. A. Cançado Trindade, « La Humanización del Derecho
                Internacional en la Jurisprudencia y la Doctrina : Un Testimonio Personal », Derecho Inter‑
                nacional Público — Obra Jurídica Enciclopédica (sous la dir. de L. Ortiz Ahlf), Mexico,
                Ed. Porrúa/Escuela Libre de Derecho, 2012, p. 85‑102.
                   150 Dans certaines de ses décisions des dix dernières années, la Cour a su transcender la

                dimension interétatique en rendant justice, notamment en l’affaire Ahmadou Sadio Diallo
                (République de Guinée c. République démocratique du Congo) (fond, arrêt, C.I.J. Recueil
                2010 (II), p. 639) (indemnisation, arrêt, C.I.J. Recueil 2012 (II), p. 324), arrêts auxquels

                                                                                                         79




10 CIJ1192_Ord.indb 155                                                                                        10/08/21 10:34

                               conseil de l’oaci (op. ind. cançado trindade)                          248

                en écartant les dogmes du passé. Les droits de la personne humaine ont
                bel et bien fait leur entrée également dans le cadre du contentieux interé-
                tatique traditionnel de la Cour.


                                    IX. Épilogue : considérations finales

                   101. En gardant ces considérations à l’esprit, j’en viens à une brève
                récapitulation finale — mais néanmoins importante — des principaux
                points que j’ai jugé bon de soulever dans la présente opinion individuelle
                au sujet de l’absence de fondement de ce que l’on appelle les « contre‑me-
                sures », et dont les Etats appelants se sont autorisés dans les deux pré-
                sentes affaires. Primo : il convient de rappeler que, tout au long des
                années 1990, dans le cadre de l’élaboration puis de l’adoption (en 2001)
                du projet d’articles sur la responsabilité de l’Etat, les membres de la CDI
                ont consacré un temps considérable à contrer la résistance opposée à l’in-
                sertion dans ce projet de certaines innovations, en particulier celle des
                « contre‑mesures », que d’aucuns ne jugeaient pas conformes aux fonde-
                ments du droit des gens.
                   102. Secundo : il en est allé de même dans les débats subséquents tenus
                sur le sujet par les représentants à la Sixième Commission, qui ont eux
                aussi critiqué les « contre‑mesures ». Tertio : la conscience de l’importance
                et de la primauté de l’impératif du règlement judiciaire des différends
                internationaux, ainsi que de la nécessité de préserver cette primauté sur la
                « volonté » de l’Etat, a été reconnue dans la pensée juridique internatio-
                nale depuis le commencement de l’ère des tribunaux internationaux.
                   103. Quarto : il importe de garder à l’esprit les réflexions concernant la
                pensée juridique internationale et la primauté de la recta ratio (conscience
                humaine) sur la « volonté ». Quinto : dans l’histoire de la pensée juridique
                internationale, il ne faut pas perdre de vue que la recta ratio a été recon-
                nue comme faisant partie du domaine du droit naturel dès les écrits,
                remontant aux XVIe et XVIIe siècles, des « pères fondateurs » du droit
                international. Sexto : chaque sujet de droit doit se comporter de manière
                juste, conformément aux principes de la recta ratio, qui émanent de la
                conscience humaine, affirmant le lien inéluctable entre le droit et l’éthique.
                   104. Septimo : le droit naturel reflète les principes de la recta ratio, où
                la justice trouve ses fondements. Octavo : l’ordre juridique de la commu-
                nauté internationale (totus orbis) prime la « volonté » de chaque Etat
                individuel, car il s’identifie avec l’humanité elle‑même. Nono : le nouveau
                jus gentium, qui préserve l’unité de la societas gentium, a jeté les bases
                — émanant d’une lex praeceptiva du droit naturel — du totus orbis, sus-
                ceptible d’être constaté par la recta ratio inhérente à l’humanité.
                   105. Decimo : à l’inverse, à compter de la fin du XIXe siècle et au cours

                j’ai joint une opinion individuelle, et en l’affaire du Différend frontalier (Burkina Faso/
                Niger) (arrêt, C.I.J. Recueil 2013, p. 44), arrêt auquel j’ai également joint une opinion
                individuelle.

                                                                                                        80




10 CIJ1192_Ord.indb 157                                                                                       10/08/21 10:34

                             conseil de l’oaci (op. ind. cançado trindade)                 249

                des premières décennies du XXe siècle, le positivisme volontariste, fondé
                sur le consentement ou la « volonté » des Etats, a envisagé un droit stric-
                tement interétatique, inéluctablement asservi au pouvoir, ce qui a entraîné
                des conséquences dévastatrices pour les êtres humains. Undecimo : les pré-
                sentes affaires ICAOB et ICAOA portées devant la Cour démontrent une
                nouvelle fois que l’on ne peut procéder correctement au règlement judi-
                ciaire international qu’en se plaçant dans une perspective humaniste,
                indispensable pour éviter les écueils d’un volontarisme étatique dépassé et
                oiseux.
                   106. Duodecimo : la recta ratio et la ligne de pensée jusnaturaliste en
                droit international n’ont jamais faibli jusqu’à nos jours, en tant que réac-
                tion perpétuelle de la conscience humaine contre la servilité et la couar-
                dise du positivisme juridique, et les violations des droits des êtres humains.
                Tertio decimo : les fondements et la validité du droit des gens ne peuvent
                être abordés comme il se doit qu’à partir de la conscience juridique univer‑
                selle, conformément à la recta ratio.
                   107. Quarto decimo : la conscience humaine prévaut largement sur la
                « volonté » des Etats, et le droit des gens est fondé sur la recta ratio et
                guidé par les principes généraux du droit ainsi que par les valeurs
                humaines. Quinto decimo : le volontarisme et le positivisme ont desservi le
                droit international, et les « contre‑mesures » constituent une déconstruc-
                tion inacceptable qu’il y a lieu d’éviter. Sexto decimo : les droits universels
                des êtres humains s’opposent aux manifestations arbitraires de la puis-
                sance de l’Etat, témoignant de l’importance des principes fondamentaux
                du droit international.
                   108. Septimo decimo : la connaissance et le respect des principes fonda-
                mentaux du droit international sont essentiels à la primauté des droits ; les
                tenants du positivisme juridique ont fait l’amalgame entre les principes et
                les normes qui en découlent. Duodevicesimo : le positivisme volontariste a
                été incapable d’expliquer le processus de formation des normes du droit
                international général ; de fait, l’émancipation des personnes vis‑à‑vis de
                leur propre Etat et celle des peuples en droit des gens se sont produites
                avant même que les positivistes ne perdent de vue cette évolution.
                   109. Undevicesimo : l’évolution du droit des gens constitue un corpus
                juris gentium qui a fait progresser la primauté de la conscience humaine
                (recta ratio) sur la « volonté » des Etats. Vicesimo : il ressort à l’évidence
                des présentes affaires ICAOB et ICAOA portées devant la Cour que les
                prétendues « contre‑mesures » ne fournissent pas le moindre motif juri-
                dique pour une quelconque action juridique. Vicesimo primo : il est essen-
                tiel de demeurer attentif aux principes et valeurs universels, à
                l’interdépendance inéluctable du droit et de la justice ; la communauté
                internationale ne peut faire abstraction des principes et valeurs universels
                du droit des gens, à la lumière de la conception universelle de celui‑ci.
                   110. Vicesimo secundo : les principes généraux du droit sont une mani-
                festation de la conscience juridique universelle. Vicesimo tertio : la mission
                commune des tribunaux internationaux contemporains peut être appré-
                ciée, dans les travaux correspondants, du point de vue des justiciables

                                                                                            81




10 CIJ1192_Ord.indb 159                                                                           10/08/21 10:34

                             conseil de l’oaci (op. ind. cançado trindade)                 250

                eux‑mêmes. Vicesimo quarto : le droit des gens guide aujourd’hui conjoin-
                tement le droit et la justice, pour satisfaire aux besoins et aspirations des
                êtres humains, des peuples et de l’humanité dans son ensemble.
                    111. Vicesimo quinto : les droits de la personne humaine ont bel et bien
                fait leur entrée également dans le cadre du contentieux interétatique tradi-
                tionnel de la Cour. Vicesimo sexto : le droit et la justice sont interdépen-
                dants et progressent de conserve ; après tout, c’est dans la pensée
                jusnaturaliste que la notion de justice a toujours occupé une place centrale,
                guidant le droit dans son ensemble. Vicesimo septimo : les fondements du
                droit international émanent clairement de la conscience humaine, conscience
                juridique universelle, et non de la prétendue « volonté » d’Etats individuels.
                    112. Vicesimo octavo : à l’inverse, les tenants du positivisme juridique
                ne semblent toujours pas avoir même conscience des dangers que pose le
                déséquilibre entre le droit et la justice dans leur propre perspective, et ne
                s’intéressent pas aux effets juridiques de leur indifférence. Vicesimo nono :
                la Cour ne peut demeurer l’otage du consentement étatique ; elle doit s’as-
                surer que c’est l’impératif de la réalisation de la justice qui prévaut. Trige‑
                simo : la traditionnelle perspective interétatique du droit international a
                assurément été transcendée, avec l’expansion de la personnalité juridique
                internationale qui englobe aujourd’hui, outre les Etats, les organisations
                internationales, les personnes et les peuples, ainsi que l’humanité.
                    113. Trigesimo primo : cette expansion, qui est caractéristique de notre
                époque et englobe tout à la fois la compétence internationale, les person-
                nalité et capacité juridiques internationales ainsi que la responsabilité
                internationale, vient quant à elle favoriser l’encourageant processus histo-
                rique en cours de l’humanisation du droit international. Trigesimo secundo :
                il importe de continuer de croire en la raison humaine, la recta ratio, et en
                la capacité des êtres humains à tirer des enseignements de l’expérience
                historique, dans la quête permanente de réalisation de la justice.
                    114. Trigesimo tertio : en fin de compte, il faut également se rappeler
                que les principes élémentaires du droit se trouvent aux fondements mêmes
                du système juridique international proprement dit, en ce qu’ils sont essen-
                tiels à la réalisation de la justice. Trigesimo quarto : les présentes affaires
                ICAOB et ICAOA révèlent l’importance que revêtent la connaissance de
                la formation historique du droit des gens ainsi que la nécessité, pour la
                Cour, de rester fidèle à la réalisation de la justice, qui prime clairement la
                « volonté » des Etats.

                (Signé) Antônio Augusto Cançado Trindade.




                                                                                            82




10 CIJ1192_Ord.indb 161                                                                           10/08/21 10:34

